 



Exhibit 10.16


 
 
EXECUTION COPY
$1,500,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
among
FLUOR CORPORATION,
as Borrower,
BNP PARIBAS,
as Administrative Agent and an Issuing Lender,
CITICORP USA, INC.,
as Syndication Agent,
BANK OF AMERICA, N.A. and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Co-Documentation Agents,
and
THE LENDERS PARTY HERETO
September 7, 2006
BANC OF AMERICA SECURITIES LLC and
BNP PARIBAS SECURITIES CORP.,
as Joint Lead Arrangers
BANC OF AMERICA SECURITIES LLC,
as Sole Book Manager
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS     1  
 
           
 
  SECTION 1.01. Definitions     1  
 
  SECTION 1.02. Other Definitional Provisions     13  
 
            ARTICLE II REVOLVING ADVANCES AND LETTERS OF CREDIT     14  
 
           
 
  SECTION 2.01. Revolving Advances     14  
 
  SECTION 2.02. Making the Revolving Advances     14  
 
  SECTION 2.03. Repayment of Revolving Advances     15  
 
  SECTION 2.04. Optional Prepayments of Revolving Advances; Voluntary
Termination or Reduction of Commitments     15  
 
  SECTION 2.05. Interest on Revolving Advances     16  
 
  SECTION 2.06. Conversion and Continuation of Revolving Advances     19  
 
  SECTION 2.07. Issuance of Letters of Credit and Creation of Bankers
Acceptances     19  
 
  SECTION 2.08. Participations in Letters of Credit and Bankers Acceptances    
21  
 
  SECTION 2.09. Reimbursement in Respect of Letters of Credit and Bankers
Acceptances     22  
 
  SECTION 2.10. Disbursement Procedures for Letters of Credit and Bankers
Acceptances; Reporting     24  
 
  SECTION 2.11. Interest on LC Disbursements and Reimbursement of Other Amounts
    24  
 
  SECTION 2.12. Cash Collateralization     24  
 
  SECTION 2.13. Obligations     26  
 
  SECTION 2.14. General Provisions as to Payments     26  
 
  SECTION 2.15. Computation of Interest and Fees     27  
 
  SECTION 2.16. Taxes; Net Payments     27  
 
  SECTION 2.17. Increased Costs     29  
 
  SECTION 2.18. Illegality     30  
 
  SECTION 2.19. Fees     30  
 
  SECTION 2.20. Evidence of Debt     32  
 
  SECTION 2.21. Use of Proceeds     32  
 
            ARTICLE III CONDITIONS PRECEDENT     33  
 
           
 
  SECTION 3.01. Closing Date     33  
 
  SECTION 3.02. Conditions to All Revolving Advances and Letters of Credit    
34  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES     35  
 
           
 
  SECTION 4.01. Corporate Existence and Power     35  
 
  SECTION 4.02. Corporate and Governmental Authorization; Contravention     35  
 
  SECTION 4.03. Binding Effect     35  
 
  SECTION 4.04. Financial Information     35  
 
  SECTION 4.05. Litigation     35  
 
  SECTION 4.06. Compliance with ERISA     36  
 
  SECTION 4.07. Taxes     36  
 
  SECTION 4.08. Material Subsidiaries     36  
 
  SECTION 4.09. Not an Investment Company     36  
 
  SECTION 4.10. Business of the Borrower; Use of Proceeds     36  

i



--------------------------------------------------------------------------------



 



             
 
  SECTION 4.11. No Misleading Statements     37  
 
  SECTION 4.12. Environmental Matters     37  
 
  SECTION 4.13. No Default     37  
 
            ARTICLE V COVENANTS     37  
 
           
 
  SECTION 5.01. Information     37  
 
  SECTION 5.02. Payment of Obligations     40  
 
  SECTION 5.03. Maintenance of Property; Insurance     40  
 
  SECTION 5.04. Conduct of Business and Maintenance of Existence     40  
 
  SECTION 5.05. Compliance with Laws     41  
 
  SECTION 5.06. Keeping of Records; Inspection of Property, Books and Records  
  41  
 
  SECTION 5.07. Debt     41  
 
  SECTION 5.08. Negative Pledge     41  
 
  SECTION 5.09. Consolidations, Mergers and Sales of Assets     42  
 
  SECTION 5.10. Payment of Taxes, Etc.     42  
 
  SECTION 5.11. Pari-passu Obligations     43  
 
  SECTION 5.12. Further Assurances     43  
 
            ARTICLE VI DEFAULTS     43  
 
           
 
  SECTION 6.01. Events of Default     43  
 
  SECTION 6.02. Remedies     45  
 
            ARTICLE VII THE ADMINISTRATIVE AGENT     46  
 
           
 
  SECTION 7.01. Appointment and Authorization     46  
 
  SECTION 7.02. Rights as a Lender     46  
 
  SECTION 7.03. Reliance by Administrative Agent     46  
 
  SECTION 7.04. Delegation of Duties     47  
 
  SECTION 7.05. Liability of Administrative Agent     47  
 
  SECTION 7.06. Indemnification     48  
 
  SECTION 7.07. Non-Reliance on Administrative Agent and Other Lenders     48  
 
  SECTION 7.08. Resignation of Administrative Agent     49  
 
  SECTION 7.09. Agent With Respect to Cash Collateral Accounts     49  
 
  SECTION 7.10. No Other Duties, etc.     50  
 
            ARTICLE VIII MISCELLANEOUS     50  
 
           
 
  SECTION 8.01. Notices     50  
 
  SECTION 8.02. No Waivers     51  
 
  SECTION 8.03. Expenses; Taxes; Indemnification     51  
 
  SECTION 8.04. Sharing of Set-Offs     53  
 
  SECTION 8.05. Amendments and Waivers     53  
 
  SECTION 8.06. Successors and Assigns     54  
 
  SECTION 8.07. Collateral     56  
 
  SECTION 8.08. Governing Law     56  
 
  SECTION 8.09. Counterparts; Effectiveness     56  
 
  SECTION 8.10. Confidentiality     56  
 
  SECTION 8.11. Captions     57  
 
  SECTION 8.12. Severability     57  
 
  SECTION 8.13. Integration     57  

ii

 



--------------------------------------------------------------------------------



 



             
 
  SECTION 8.14. CONSENT TO JURISDICTION; WAIVER OF VENUE     57  
 
  SECTION 8.15. Service of Process     58  
 
  SECTION 8.16. No Advisory or Fiduciary Responsibility     58  
 
  SECTION 8.17. WAIVER OF TRIAL BY JURY     59  
 
  SECTION 8.18. Interest Rate Limitation     59  
 
  SECTION 8.19. Judgment Currency     60  
 
  SECTION 8.20. USA PATRIOT Act     60  

LIST OF EXHIBITS AND SCHEDULES

     
EXHIBIT A
  FORM OF OPINION OF COUNSEL FOR THE BORROWER
EXHIBIT B
  FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT C
  FORM OF CERTIFICATE OF ASSISTANT SECRETARY TO THE BORROWER
EXHIBIT D
EXHIBIT E
  FORM OF NOTICE OF REVOLVING BORROWING
FORM OF NOTICE OF CONVERSION/CONTINUATION
EXHIBIT F
  FORM OF REVOLVING NOTE
EXHIBIT G
  FORM OF LENDER ADDENDUM
 
   
SCHEDULE 1.01(a)
  COMMITMENTS AND APPLICABLE PERCENTAGES
SCHEDULE 1.01(b)
  EXISTING LETTERS OF CREDIT
SCHEDULE 5.08
  EXISTING LIENS

iii

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of September 7, 2006 among FLUOR CORPORATION, a Delaware
corporation (the “Borrower”), the LENDERS party hereto from time to time, BNP
PARIBAS, as Administrative Agent and an Issuing Lender, CITICORP USA, INC., as
Syndication Agent, and BANK OF AMERICA, N.A. and THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as Co-Documentation Agents.
     WHEREAS, the Borrower is a party to the Credit Agreement, dated as of
July 28, 2004 (as amended, supplemented or otherwise modified from time to time
prior to the amendment and restatement provided for herein, the “Existing Credit
Agreement”), among the Borrower, the banks and other financial institutions or
entities parties thereto (the “Existing Lenders”), BNP Paribas, as
Administrative Agent and an Issuing Lender, and certain other agents parties
thereto, pursuant to which the Existing Lenders were committed to making
extensions of credit to the Borrower on the terms and conditions set forth
therein and issued (or participated in the issuance of) the Existing Letters of
Credit (as defined below);
     WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in its entirety to become effective and binding on the
Borrower pursuant to the terms hereof, and the Lenders (including the Existing
Lenders that are parties hereto) have agreed (subject to the terms of this
Agreement) to amend and restate the Existing Credit Agreement in its entirety to
read as set forth herein; and
     WHEREAS, the Existing Credit Agreement is being amended and restated on and
subject to the terms and conditions set forth herein, and this Agreement is made
in renewal, amendment, restatement and modification of, but not in
extinguishment or novation of, the obligations under the Existing Credit
Agreement;
     NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree that on the Closing Date
(as defined below) the Existing Credit Agreement shall be, and hereby is,
amended and restated in its entirety as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Definitions.
     The following terms, as used herein, have the following meanings:
     “Administrative Agent” means BNPP, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
     “Administrative Agent’s Account” means the account of the Administrative
Agent as the Administrative Agent shall specify in writing to the Credit
Parties.

1



--------------------------------------------------------------------------------



 



     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. The term “control” (including the terms “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to vote
50% or more of the securities having ordinary voting power for the election of
directors of such Person or to direct or cause the direction of the management
and policies of such Person, whether through ownership of voting securities or
by contract or otherwise.
     “Aggregate Commitments” means the Commitments of all the Lenders, which as
of the Closing Date is $1,500,000,000, as such amount may be adjusted or reduced
from time to time pursuant to the terms and conditions hereof.
     “Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the Commitment of each
Lender to make Revolving Advances and the obligation of the Issuing Lenders to
issue Letters of Credit and Bankers Acceptances have been terminated pursuant to
Section 6.02 or if the Commitments have expired, then the Applicable Percentage
of each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 1.01(a) or in the Assignment and Assumption Agreement
pursuant to which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following rates per annum,
based upon the Rating as set forth below:

                                      Applicable Rate for Eurodollar Rate      
          Revolving Advances, Bankers Acceptances and                 Letters of
Credit (other than Performance                 Letters of Credit and Documentary
Letters of             Applicable Rate for   Credit)             Performance
Letters       Utilization             of Credit and   Utilization   Percentage
greater Pricing   Ratings   Applicable Rate for   Documentary Letters  
Percentage less   than or equal to Level   S&P/Moody’s   Commitment Fees   of
Credit   than 50.0%   50.0%
1
  A/A2 or better   6.0 basis points   22.5 basis points   25.0 basis points  
30.0 basis points
 
                   
2
  A-/A3   7.0 basis points   27.5 basis points   30.0 basis points   35.0 basis
points
 
                   
3
  BBB+/Baa1   8.0 basis points   35.75 basis points   37.5 basis points   47.5
basis points
 
                   
4
  BBB/Baa2 or worse   12.0 basis points   47.5 basis points   52.5 basis points
  62.5 basis points

“Rating” means, as of any date of determination, the rating as determined by
either S&P or Moody’s (collectively, the “Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Ratings issued by the foregoing rating agencies differ by one level,
then the Pricing Level for the higher of such

2



--------------------------------------------------------------------------------



 



Ratings shall apply (with the Rating for Pricing Level 1 being the highest and
the Rating for Pricing Level 4 being the lowest); (b) if there is a split in
Ratings of more than one level, then the Pricing Level that is one level higher
than the Pricing Level of the lower Rating shall apply; (c) if the Borrower has
only one Rating, the Pricing Level for that Rating shall apply; and (d) if the
Borrower does not have any Rating, Pricing Level 4 shall apply.
Initially, the Applicable Rate shall be determined based upon the Rating
specified in the certificate delivered pursuant to Section 3.01(a)(iv).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Rating shall be effective, in the case of an upgrade or
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.
     “Application” means a letter of credit application in the standard form
thereof required by the applicable Issuing Lender for the issuance of letters of
credit generally.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignment and Assumption Agreement” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 8.06(b)), and accepted by the
Administrative Agent, substantially in the form of Exhibit B attached hereto or
any other form approved by the Administrative Agent.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04(c), and (c) the date of
termination of the commitment of each Lender to make Revolving Advances and of
the obligation of the Issuing Lenders to issue Letters of Credit and Bankers
Acceptances pursuant to Section 6.02.
     “Backing Letter of Credit” has the meaning specified in Section 2.07(b).
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bankers Acceptance” means a time draft in respect of a Documentary Letter
of Credit drawn on an Issuing Lender and accepted by an Issuing Lender.
     “Base Rate” means, for any day, a rate per annum equal to the higher of:
     (a) the prime commercial lending rate of interest established by BNPP in
New York, New York from time to time as its prime rate; or
     (b) the sum of one-half of one-percent (1/2%) plus the Federal Funds Rate
for such day.
     “Base Rate Revolving Advance” means a Revolving Advance that bears interest
as provided in Section 2.05(a).

3



--------------------------------------------------------------------------------



 



     “BNPP” means BNP Paribas and its successors.
     “Borrower” has the meaning specified in the preamble to this Agreement.
     “BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd. and its successors.
     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in the States of California, Texas or New York are
authorized or required by law, regulation or executive order to close; provided,
however, that when used in connection with a Eurodollar Rate Revolving Advance,
the term “Business Day” does not include any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
     “Citicorp” means Citicorp USA, Inc. and its successors.
     “Closing Date” means September 7, 2006.
     “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute.
     “Co-Documentation Agents” means each of Bank of America and BTMU, in their
capacities as co-documentation agents, and their respective successors in such
capacities.
     “Commitment” means, at any time, for any Lender, the amount set forth
opposite such Lender’s name on Schedule 1.01(a) hereto under the heading
“Commitment” or in the Assignment and Assumption Agreement pursuant to which
such Lender becomes a party hereto, as such amount may be adjusted from time to
time pursuant to the terms and conditions hereof.
     “Computation Date” has the meaning specified in Section 2.12(b).
     “Consolidated Debt” means, at any date, the total Debt of the Borrower and
its Consolidated Subsidiaries, determined on a consolidated basis as of such
date; provided, that Consolidated Debt of the Borrower and its Consolidated
Subsidiaries shall exclude Debt of variable interest entities which is
identified (as required by and referenced in FASB Interpretation No. 46,
Consolidation of Variable Interest Entities (January 2003), as may be modified
or supplemented) by separate line item in the balance sheet of the Borrower and
its Consolidated Subsidiaries as non-recourse to the Borrower and its
Subsidiaries.
     “Consolidated Subsidiary” means any Subsidiary or other entity the accounts
of which, at any date, would be, in accordance with GAAP, consolidated with
those of the Borrower in its consolidated financial statements as of such date.
     “Consolidated Tangible Net Worth” means, at any date, the consolidated
stockholders’ equity of the Borrower and its Consolidated Subsidiaries less
their consolidated Intangible Assets, all determined as of such date in
accordance with GAAP. For purposes of this definition “Intangible Assets” means
the amount (to the extent reflected in determining such consolidated
stockholders’ equity) of (i) all write-ups (other than write-ups resulting from
foreign currency translations and write-ups of assets of a going concern
business made within twelve months after the acquisition of such business) in
the book value of any asset owned by the Borrower or a Consolidated Subsidiary,
and (ii) all unamortized debt discount and expense, unamortized

4



--------------------------------------------------------------------------------



 



deferred charges, goodwill, patents, trademarks, service marks, trade names,
copyrights, organization or developmental expenses and other intangible items.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.
     “Credit Party” means each of the Administrative Agent, each Issuing Lender,
each Lender and their respective successors and assigns, and “Credit Parties”
means all such Persons, collectively.
     “Debt” of any Person means, at any date, without duplication, (i) all
indebtedness of such Person for borrowed money which would be classified as a
liability of such Person in accordance with GAAP on such Person’s balance
sheets, (ii) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments (except for notes relating to self insurance
programs of such Person and/or its Subsidiaries which are not classified as
current liabilities of such Person or any of its Subsidiaries) which would be
classified as a liability of such Person in accordance with GAAP on such
Person’s balance sheets, (iii) all obligations of such Person to pay the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business and foreign exchange transactions,
(iv) all obligations of such Person as lessee under capital leases, (v) all
obligations of such Person to purchase securities (or other property) which
arise out of or in connection with the sale of the same or substantially similar
securities or property, which obligations or any portion thereof may, in
accordance with their terms, become due on or before the Maturity Date, (vi) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts actually paid under a letter of credit, a bankers
acceptance or similar instrument, (vii) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person,
(viii) all Debt of others Debt Guaranteed by such Person, and (ix) all payment
obligations of such Person under any interest rate protection agreement
(including, without limitation, any interest rate swaps, caps, floors, collars
and similar agreements). Notwithstanding anything to the contrary contained
herein, “Debt” of the Borrower and its Consolidated Subsidiaries shall exclude
Debt of variable interest entities which is identified (as required by and
referenced in FASB Interpretation No. 46, Consolidation of Variable Interest
Entities (January 2003), as may be modified or supplemented) by separate line
item in the balance sheet of the Borrower and its Consolidated Subsidiaries as
non-recourse to the Borrower and its Subsidiaries.
     “Debt Guarantee” by any Person means any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt (whether arising by virtue of partnership arrangements, by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise) or (ii) entered into
for the purpose of assuring in any other manner the obligee of such Debt of the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part); provided that the term “Debt Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
term “Debt Guarantee” used as a verb has a corresponding meaning.

5



--------------------------------------------------------------------------------



 



     “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.
     “Documentary Letter of Credit” has the meaning specified in
Section 2.07(b).
     “Dollar Equivalent” means, at any time for the determination thereof, the
amount of Dollars which could be purchased with the amount of the relevant
Foreign Currency by the Administrative Agent (in accordance with normal banking
procedures) at the spot exchange rate therefor at about 12:00 noon (San
Francisco time) on such date of determination.
     “Dollars” or “$” refers to lawful money of the United States of America.
     “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment, or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.
     “Escalating LC” means each Letter of Credit that, by its terms or the terms
of the Application related thereto, provides for one or more increases in the
stated amount thereof.
     “euro” means the single currency of participating member states of the
European Union.
     “Eurocurrency Liabilities” has the meaning specified in Regulation D of the
FRB, as in effect from time to time.
     “Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to any Eurodollar Rate Revolving Advances for any Interest Period
therefor, an interest rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) equal to the rate per annum obtained by dividing (i)
(a) the rate per annum determined by the Administrative Agent by reference to
the British Bankers’ Association Interest Settlement Rates for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date (as set forth by Bloomberg Information
Service or any successor thereto or any other service selected by Administrative
Agent which has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates), or
(b) in the event the rate referenced in the preceding clause (a) is not
available, the rate per annum equal to the offered quotation rate to first class
banks in the London interbank market by BNPP for deposits (for delivery on the
first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Revolving Advance of the
Administrative

6



--------------------------------------------------------------------------------



 



Agent, in its capacity as a Lender, for which the Eurodollar Rate is then being
determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(ii) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period.
     “Eurodollar Rate Revolving Advance” has the meaning specified in Section
2.05(b).
     “Eurodollar Rate Reserve Percentage” means, with respect to any Interest
Period for any Eurodollar Rate Revolving Advance, the reserve percentage
applicable on the Interest Rate Determination Date under regulations issued from
time to time by the FRB (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Revolving Advances is determined) having a term equal to such Interest
Period.
     “Event of Default” has the meaning specified in Section 6.01.
     “Excess” has the meaning specified in Section 2.12(b).
     “Exchange Equivalent” means, at any time for the determination thereof,
with respect to any amount (the “Original Amount”) of Dollars, the amount of any
relevant Foreign Currency which would be required to buy the Original Amount of
Dollars by the Administrative Agent (in accordance with normal banking
procedures) at the spot exchange rate therefor at about 12:00 noon (San
Francisco time) on such date of determination.
     “Existing Credit Agreement” has the meaning specified in the recitals
hereto.
     “Existing Lenders” has the meaning specified in the recitals hereto.
     “Existing Letter of Credit” means each of the letters of credit described
by date of issuance, amount, beneficiary and the date of expiry on
Schedule 1.01(b) hereto.
     “Expiration Date” has the meaning specified in Section 2.07(b).
     “Federal Funds Rate” means, for any day (the “accrual date”), the rate per
annum (rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on the
accrual date, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that (i) if the accrual date is
not a Business Day, the Federal Funds Rate for the accrual date shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (ii) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for the accrual date
shall be the average rate quoted to BNPP on the accrual date (or next preceding
Business Day) on such transactions as determined by the Administrative Agent.

7



--------------------------------------------------------------------------------



 



     “Fee Letter” means that certain letter agreement among BNPP, BNP Paribas
Securities Corp. and the Borrower dated as of July 26, 2006, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.
     “Financial Letter of Credit” has the meaning specified in Section 2.07(b).
     “Foreign Currency” means Pounds Sterling, euro, Japanese Yen, Australian
Dollar, New Zealand Dollar, Mexican Peso, Canadian Dollar, Chilean Peso,
Singapore Dollar, Chinese Yuan and/or any other currency acceptable to the
applicable Issuing Lender, as the context requires.
     “Foreign Lender” has the meaning specified in Section 2.16(b).
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in
Section 4.04(a) as of and for the fiscal year ended December 31, 2005.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator.
     “Industry Standards” has the meaning specified in Section 5.03(b).
     “Information” has the meaning specified in Section 8.10.
     “Interest Period” has the meaning specified in Section 2.05(b).
     “Interest Rate Determination Date” means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
     “Interest Type” refers to the distinction between Revolving Advances
bearing interest at the Base Rate and Revolving Advances bearing interest at the
Eurodollar Rate.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuing Lender” means each of BNPP, Bank of America, Citicorp and BTMU,
each in its capacity as an issuer of Letters of Credit and Bankers Acceptances
hereunder, and their respective successors and, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) and at
the request of the Borrower, any other Lender (and its successors) that agrees
to be an Issuing Lender hereunder, in its capacity as issuer of one or more

8



--------------------------------------------------------------------------------



 



Letters of Credit and Bankers Acceptances hereunder, and the term “Issuing
Lenders” means all such Persons, collectively.
     “Joint Lead Arranger” means each of Banc of America Securities LLC and BNP
Paribas Securities Corp., in their capacities as joint lead arrangers, and their
respective successors in such capacities.
     “Joint Venture” means any joint venture, partnership or other
minority-owned entity (other than a Subsidiary) in which the Borrower or any of
its Subsidiaries or other Affiliates owns an interest.
     “LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit or a Bankers Acceptance.
     “LC Exposure” means at any time, the sum of (i) the aggregate undrawn
amount of all Letters of Credit at such time (provided that, with respect to any
Escalating LC, other than for purposes of calculating the Utilization
Percentage, such available amount shall equal the maximum amount (after giving
effect to all possible increases) available to be drawn under such Escalating
LC) plus (ii) the aggregate amount of all LC Disbursements that have not yet
been reimbursed by or on behalf of the Borrower at such time plus (iii) the
aggregate amount of all Bankers Acceptances at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender” means each Person listed on Schedule 1.01(a) and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption
Agreement (other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption Agreement) and their successors and assigns.
     “Lender Addendum” means an instrument, substantially in the form of
Exhibit G attached hereto, by which a Lender that is not an Existing Lender
becomes a party to this Agreement as of the Closing Date.
     “Lending Office” means, as to each Lender, its office located at its
address set forth on the signature pages hereof (or identified on the signature
pages hereof or of the applicable Lender Addendum as its Lending Office), or
such office as may be set forth as a Lending Office of a Lender in any
Assignment and Assumption Agreement accepted by the Administrative Agent
pursuant to Section 8.06(b), or such other office as such Lender may hereafter
designate as its Lending Office by notice to the Borrower and the Administrative
Agent.
     “Letter of Credit” means (a) a letter of credit denominated in Dollars or
in a Foreign Currency issued pursuant to this Agreement, which letter of credit
is in a form reasonably acceptable to the applicable Issuing Lender, and (b) any
Existing Letter of Credit, in each case as such letter of credit may be amended,
modified, extended, renewed or replaced from time to time, in each case in
accordance with this Agreement. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit (including those referred to in
Section 2.07(b)).

9



--------------------------------------------------------------------------------



 



     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, the Borrower or any Subsidiary shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.
     “Loan Documents” means this Agreement, each Application, each Letter of
Credit, each Bankers Acceptance, each Revolving Note, the Fee Letter, any
security or collateral documents to be delivered thereunder and any other
documents or certificates to be delivered thereunder or in connection therewith
and all amendments thereto and substitutions and replacements therefor and
modifications thereof.
     “Material Adverse Change” means any material and adverse change in the
business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower and its Consolidated
Subsidiaries (taken as a whole) since December 31, 2005 which could reasonably
be expected to materially and adversely affect the ability of the Borrower to
perform its obligations under the Loan Documents at any time up to and including
the Maturity Date.
     “Material Plan” has the meaning specified in Section 6.01(i).
     “Material Subsidiary” means at any time a Subsidiary which as of such time
meets the definition of a “significant subsidiary” contained as of the date
hereof in Regulation S-X of the SEC.
     “Maturity Date” means that date which is five years after the Closing Date;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day.
     “Maximum Rate” has the meaning specified in Section 8.18.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Notice of Conversion/Continuation” means a notice substantially in the
form of Exhibit E attached hereto.
     “Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit D attached hereto.
     “Obligations” means the collective reference to all obligations and
liabilities of the Borrower to the Credit Parties (including, without
limitation, the reimbursement obligations payable hereunder and all other
obligations and liabilities of the Borrower in respect of any Letter of Credit,
any Bankers Acceptance and any Revolving Advance and interest thereon as
provided for herein, and interest accruing at the then applicable rate provided
in this Agreement after the maturity of such obligations and liabilities and
interest accruing at the then applicable rate provided in this Agreement after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect,

10



--------------------------------------------------------------------------------



 



absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document or any other document made, delivered or given in
connection herewith or therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent, the Joint Lead Arrangers, the Sole Book Manager,
the Issuing Lenders or the Lenders that are required to be paid by the Borrower
pursuant to the terms of this Agreement or any other Loan Document).
     “Patriot Act” has the meaning specified in Section 8.20.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Performance Letter of Credit” has the meaning specified in
Section 2.07(b).
     “Permitted Investments” means, as at any date of determination,
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing no more than one
year after such date; (ii) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof, in each case maturing no more than one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper
maturing no more than one year from the date of creation thereof and having, at
the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s; (iv) certificates of deposit or bankers’ acceptances
maturing no more than one year after such date or overnight bank deposits, in
each case issued, accepted by or of any Lender, or any commercial bank organized
under the laws of the United States of America or any state thereof or the
District of Columbia that (a) is at least “adequately capitalized” (as defined
in the regulations of its primary Federal banking regulator) and (b) has Tier 1
capital (as defined in such regulations) of not less than $100,000,000; and
(v) shares of any money market mutual fund that (a) has its assets invested
primarily and continuously in the types of investments referred to in clauses
(i) and (iv) above, and (b) has net assets of not less than $500,000,000.
     “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
     “Plan” means at any time an employee pension benefit plan which is covered
by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by the Borrower or any
Subsidiary for employees of the Borrower or any Subsidiary or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions and to which the Borrower or
any Subsidiary is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions.
     “Rating” has the meaning specified in the definition of “Applicable Rate.”

11



--------------------------------------------------------------------------------



 



     “Regulation U” means Regulation U of the FRB, as in effect from time to
time.
     “Related Entity” has the meaning specified in Section 2.07(b).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having more than 50% of the
Aggregate Commitments or, if the commitment of each Lender to make Revolving
Advances and the obligation of the Issuing Lenders to issue Letters of Credit
and Bankers Acceptances hereunder have been terminated pursuant to Section 6.02,
Lenders holding in the aggregate more than 50% of the aggregate outstanding
amount of all Revolving Advances and all LC Exposure (with the aggregate amount
of each Lender’s risk participation in LC Exposure being deemed “held” by such
Lender for purposes of this definition).
     “Revolving Advance” has the meaning specified in Section 2.01(a).
     “Revolving Borrowing” means a borrowing consisting of simultaneous
Revolving Advances of the same Interest Type and, in the case of Eurodollar Rate
Revolving Advances, having the same Interest Period, made by the Lenders
pursuant to Section 2.01.
     “Revolving Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Advances made by such Lender, substantially in the
form of Exhibit F attached hereto.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Sole Book Manager” means Banc of America Securities LLC, in its capacity
as sole book manager, and its successors in such capacity.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Syndication Agent” means Citicorp USA, Inc., in its capacity as
syndication agent, and its successors in such capacity.
     “Taxes” has the meaning specified in Section 2.16(a).

12



--------------------------------------------------------------------------------



 



     “UCC” means the Uniform Commercial Code as in effect from time to time
under the laws of the State of New York.
     “Unfunded Vested Liabilities” means, with respect to any Plan at any time,
the amount (if any) by which (i) the present value of all vested nonforfeitable
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.
     “Unused Commitment” means, with respect to any Lender at any time, (a) such
Lender’s Commitment at such time, minus (b) the sum of (i) the aggregate
principal amount of all Revolving Advances of such Lender outstanding at such
time, plus (ii) such Lender’s LC Exposure outstanding at such time.
     “Utilization” means, on any date, the sum of (i) the aggregate principal
amount of all Revolving Advances outstanding at such time, plus (ii) the total
LC Exposure outstanding at such time.
     “Utilization Percentage” means, on any date, the quotient of (i) the
Utilization on such date, divided by (ii) the Aggregate Commitments on such
date.
          SECTION 1.02. Other Definitional Provisions.
               (a) All terms defined in this Agreement shall have the meanings
given such terms herein when used in the Loan Documents or any certificate,
opinion or other document made or delivered pursuant hereto or thereto, unless
otherwise defined therein.
               (b) As used in the Loan Documents and in any certificate, opinion
or other document made or delivered pursuant hereto or thereto, accounting terms
not defined in Section 1.01, and accounting terms partly defined in
Section 1.01, to the extent not defined, shall have the respective meanings
given to them under GAAP.
               (c) The words “hereof”, “herein”, “hereto” and “hereunder” and
similar words when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
schedule and exhibit references contained herein shall refer to Sections hereof
or schedules or exhibits hereto unless otherwise expressly provided herein.
               (d) The word “or” shall not be exclusive; “may not” is
prohibitive and not permissive.
               (e) Unless the context otherwise requires, words in the singular
number include the plural, and words in the plural include the singular.
               (f) Unless specifically provided in a Loan Document to the
contrary, references to time shall refer to San Francisco time.

13



--------------------------------------------------------------------------------



 



ARTICLE II
REVOLVING ADVANCES AND LETTERS OF CREDIT
          SECTION 2.01. Revolving Advances.
               (a) Subject to the terms and conditions set forth herein, each
Lender severally agrees to make advances in Dollars (each a “Revolving Advance”)
to the Borrower from time to time on any Business Day during the Availability
Period, in an amount for each such Revolving Advance not to exceed such Lender’s
Unused Commitment on such Business Day; provided that at no time shall the
aggregate outstanding principal amount of the Revolving Advances of all of the
Lenders plus the aggregate LC Exposure (or the Dollar Equivalent thereof
(calculated as of the date of the requested Revolving Advance and any other
applicable date of determination)) of all of the Lenders exceed the Aggregate
Commitments.
               (b) Each Revolving Borrowing shall be in an aggregate amount of
$3,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Revolving Advances made by the Lenders ratably according to their
respective Commitments. Within the foregoing limits, the Borrower may borrow
under this Section 2.01, prepay pursuant to Section 2.04 and reborrow under this
Section 2.01.
          SECTION 2.02. Making the Revolving Advances.
               (a) Each Revolving Advance. Each Revolving Borrowing shall be
made in Dollars on notice received by the Administrative Agent from the Borrower
(pursuant to a Notice of Revolving Borrowing) not later than 10:00 a.m. (San
Francisco time): (i) on the Business Day prior to the date of such Revolving
Borrowing if such Revolving Borrowing consists of Base Rate Revolving Advances,
and (ii) on the third Business Day prior to the date of such Revolving Borrowing
if such Revolving Borrowing consists of Eurodollar Rate Revolving Advances. Each
such Notice of Revolving Borrowing shall be irrevocable upon receipt by the
Administrative Agent.
               (b) Revolving Advances by Lenders. If the Administrative Agent
receives a Notice of Revolving Borrowing, the Administrative Agent shall
promptly (and in any event not later than 1:00 p.m. (San Francisco time) on the
Business Day prior to the date of such Revolving Borrowing or, if such Revolving
Borrowing consists of Eurodollar Rate Revolving Advances, the third Business Day
prior to the date of such Revolving Borrowing) give each Lender notice of such
Notice of Revolving Borrowing. Each Lender shall, before 11:30 a.m. (San
Francisco time) on the date of such Revolving Borrowing in the case of any
Revolving Borrowing to be made on such date, make available for the account of
its Lending Office to the Administrative Agent such Lender’s ratable portion of
such Revolving Borrowing by depositing immediately available funds in Dollars in
the Administrative Agent’s Account. Unless the Administrative Agent shall have
received written notice from a Lender prior to the date of any Revolving
Borrowing hereunder that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Revolving Borrowing,
the Administrative Agent may assume that such Lender has made such ratable
portion available to the Administrative Agent on the date of such Revolving
Borrowing in accordance with the terms hereof and the Administrative Agent may,
in reliance upon such assumption, but shall not be required to, make available
to or for the account

14



--------------------------------------------------------------------------------



 



of the Borrower on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such ratable portion available to the
Administrative Agent and the Administrative Agent makes such ratable portion
available to the Borrower, such Lender and the Borrower, without prejudice to
any rights or remedies that the Borrower may have against such Lender, severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to or for the account of the Borrower until the
date such amount is repaid to the Administrative Agent, at (A) in the case of
the Borrower, the interest rate applicable at the time to the Revolving Advances
comprising such Revolving Borrowing, and (B) in the case of such Lender, the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation. If
such Lender shall pay to the Administrative Agent such amount, such amount so
paid shall constitute such Lender’s Revolving Advance as part of the relevant
Revolving Borrowing for purposes of this Agreement and, to the extent that the
Borrower previously paid such amount to the Administrative Agent, the
Administrative Agent will refund to the Borrower such amount so paid, but
without interest.
               (c) Disbursement of Revolving Advances. Upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make funds for any Revolving Borrowing available to the Borrower by crediting
such amount to the account designated by the Borrower in the applicable Notice
of Revolving Borrowing, subject to the Administrative Agent’s receipt of funds
from the Lenders, and provided that the Administrative Agent shall first make a
portion of such funds equal to any outstanding LC Disbursement under any Letter
of Credit or any Bankers Acceptance, and any interest accrued and unpaid thereon
to and as of such date, available to the applicable Issuing Lender for
reimbursement of such LC Disbursement and payment of such interest.
          SECTION 2.03. Repayment of Revolving Advances. The Borrower shall
repay to each Lender (in accordance with the provisions of Section 2.14(a)) on
the Maturity Date the aggregate principal amount of all Revolving Advances owing
to such Lender outstanding on the Maturity Date.
          SECTION 2.04. Optional Prepayments of Revolving Advances; Voluntary
Termination or Reduction of Commitments.
               (a) Optional Prepayments. The Borrower may, upon prior notice to
the Administrative Agent (which shall be given not later than 10:00 a.m. (San
Francisco time) on the day of prepayment in the case of prepayment of Base Rate
Revolving Advances and three Business Days in advance in the case of prepayment
of Eurodollar Rate Revolving Advances) stating the proposed date and aggregate
principal amount of the prepayment and the Interest Type of Revolving Advances
to be prepaid (and if such notice is given the Borrower shall), prepay in whole
or in part, without premium or penalty, the outstanding principal of Revolving
Advances of such Interest Type, together with, in the case of any prepayment of
Eurodollar Rate Revolving Advances, interest thereon to the date of such
prepayment on the principal amounts prepaid (plus, in the case of prepayment of
Eurodollar Rate Revolving Advances prior to the end of the applicable Interest
Period, any additional amount for which the Borrower shall be obligated pursuant
to Section 8.03(d)); provided, however, that each partial prepayment of
Revolving Advances shall be in an aggregate principal amount of not less than
$3,000,000 or an integral multiple of $1,000,000 in excess thereof.

15



--------------------------------------------------------------------------------



 



               (b) Application of Prepayments. Prepayments of the Revolving
Advances made pursuant to this Section 2.04 shall be first applied to prepay LC
Disbursements then outstanding until such LC Disbursements are paid in full, and
second applied to prepay Revolving Advances then outstanding comprising part of
the same Revolving Borrowings until such Revolving Advances are paid in full.
The amount remaining (if any) after the prepayment in full of the Revolving
Advances then outstanding shall be applied as set forth in Section 2.14(d).
               (c) Voluntary Termination or Reduction of Commitments. The
Borrower may, upon notice to the Administrative Agent, irrevocably terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. (San Francisco time) five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the sum of the aggregate LC
Exposure (or the Dollar Equivalent thereof) plus the aggregate outstanding
principal amount of the Revolving Advances of all of the Lenders would exceed
the Aggregate Commitments. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued in respect of the Aggregate Commitments until the effective date of any
termination or reduction of the Aggregate Commitments shall be paid on the
effective date of such termination or reduction, as applicable.
          SECTION 2.05. Interest on Revolving Advances. The Borrower shall pay
interest on the unpaid principal amount of each Revolving Advance from the date
of such Revolving Advance until such principal is paid in full at the applicable
rate set forth below.
               (a) Interest on Base Rate Revolving Advances. Except as otherwise
provided in this Agreement, the Borrower shall pay interest on the unpaid
principal amount of each Base Rate Revolving Advance, from the date of such Base
Rate Revolving Advance until such principal amount is paid in full, payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing on the first such date to occur after the Closing Date, and
on the Maturity Date, at a fluctuating interest rate per annum equal, subject to
Section 2.05(d), to the Base Rate in effect from time to time.
               (b) Interest Periods for Eurodollar Rate Revolving Advances. The
Borrower may, pursuant to Section 2.05(c), elect to have the interest on the
principal amount of all or any portion of any Revolving Advances made or to be
made to the Borrower under Section 2.01, in each case ratably according to the
respective outstanding principal amounts of Revolving Advances owing to each
Lender (each such principal amount owing to a Lender as to which such election
has been made being a “Eurodollar Rate Revolving Advance” owing to such Lender),
determined and payable for a specified period (an “Interest Period” for such
Eurodollar Rate Revolving Advance) in accordance with Section 2.05(c), provided,
however, that the Borrower may not (i) make any such election with respect to
any LC Disbursements, or (ii) have more than ten Eurodollar Rate Revolving
Advances owing to any Lender outstanding at any one time. Each Interest Period
shall be one, two, three, six or (if available to all Lenders) nine or twelve
months, at the Borrower’s election pursuant to Section 2.05(c); provided,
however, that:

16



--------------------------------------------------------------------------------



 



               (i) the first day of an Interest Period for any Eurodollar Rate
Revolving Advance shall be either the last day of any then current Interest
Period for such Revolving Advance or, if there shall be no then current Interest
Period for such Revolving Advance, any Business Day;
               (ii) whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided,
however, that if such extension would cause the last day of such Interest Period
to occur in the next following month, the last day of such Interest Period shall
occur on the next preceding Business Day;
               (iii) whenever the first day of any Interest Period occurs on a
day of the month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months of such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and
               (iv) no Interest Period shall extend beyond the Maturity Date.
               (c) Interest on Eurodollar Rate Revolving Advances. The Borrower
may from time to time, on the condition that no Default or Event of Default has
occurred and is continuing, and subject to the provisions of Sections 2.05(b)
and 2.05(e), elect to pay interest on all or any portion of any Revolving
Advances during any Interest Period therefor at a rate per annum equal to the
sum of the Eurodollar Rate for such Interest Period for such Revolving Advances
plus the Applicable Rate in effect from time to time, by notice, specifying the
amount of the Revolving Advances as to which such election is made (which amount
shall aggregate at least $3,000,000 or any multiple of $1,000,000 in excess
thereof) and the first day and duration of such Interest Period, received by the
Administrative Agent before 10:00 a.m. (San Francisco time) three Business Days
prior to the first day of such Interest Period. If the Borrower has made such
election for Eurodollar Rate Revolving Advances for any Interest Period, the
Borrower shall pay interest on the unpaid principal amount of such Eurodollar
Rate Revolving Advances during such Interest Period, payable in arrears on the
last day of such Interest Period and, in the case of any Interest Period which
is longer than three months, on each three-month anniversary of the first day of
such Interest Period, in each case at a rate equal, subject to Section 2.05(d),
to the sum of the Eurodollar Rate for such Interest Period for such Eurodollar
Rate Revolving Advances plus the Applicable Rate in effect from time to time
during such Interest Period. On the last day of each Interest Period for any
Eurodollar Rate Revolving Advance, the unpaid principal balance thereof shall
automatically become and bear interest as a Base Rate Revolving Advance, except
to the extent that the Borrower has elected to pay interest on all or any
portion of such amount for a new Interest Period commencing on such day in
accordance with this Section 2.05(c). Each notice by the Borrower under this
Section 2.05(c) shall be irrevocable upon receipt by the Administrative Agent.
               (d) Default Interest. Upon the occurrence and during the
continuance of an Event of Default, (i) interest shall accrue, after as well as
before judgment, on any Revolving Advance then outstanding at a rate that is 2%
per annum in excess of the interest rate otherwise payable under this Agreement
with respect to such Revolving Advance (which, for the avoidance of doubt, shall
include the Applicable Rate); provided that, in the case of any Eurodollar Rate

17



--------------------------------------------------------------------------------



 



Revolving Advance, upon the expiration of the Interest Period in effect at the
time any such increase in interest rate is effective such Eurodollar Rate
Revolving Advance shall thereupon become a Base Rate Revolving Advance and shall
thereafter bear interest, after as well as before judgment, at a rate which is
2% per annum in excess of the interest rate otherwise payable under this
Agreement for Base Rate Revolving Advances, (ii) letter of credit fees payable
under Section 2.19(b) shall accrue, after as well as before judgment, at a rate
which is 2% per annum in excess of the rate otherwise payable under this
Agreement, and (iii) interest shall accrue, to the fullest extent permitted by
law, after as well as before judgment, and except as otherwise provided in
Section 2.11 or clause (i) above, on any overdue principal, interest or other
amounts payable hereunder at a rate that is 2% per annum in excess of the
interest rate otherwise payable under this Agreement with respect to Base Rate
Revolving Advances. Such interest and other amounts shall be payable upon
demand. Payment or acceptance of the increased rates of interest provided for in
this Section 2.05(d) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of the Administrative Agent, any Lender or any other
Credit Party.
               (e) Suspension of Eurodollar Rate Revolving Advances.
               (i) Illegality. Notwithstanding any other provision of this
Agreement, if the introduction of or any change in or in the interpretation of
any law or regulation shall make it unlawful, or any central bank or other
governmental authority shall assert that it is unlawful, for any Lender to
perform its obligations hereunder to make Eurodollar Rate Revolving Advances or
to continue to fund or maintain Eurodollar Rate Revolving Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Revolving Advance
will automatically, upon such demand, convert into a Base Rate Revolving
Advance, and (ii) the obligation of the Lenders to make, or to convert Revolving
Advances into, Eurodollar Rate Revolving Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist.
               (ii) Other Circumstances. If, with respect to any Eurodollar Rate
Revolving Advances, (A) the Administrative Agent shall determine in good faith
(which determination shall be conclusive) that the Eurodollar Rate cannot be
determined in accordance with the definition thereof, or (B) the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Revolving Advances will not adequately reflect the cost
to such Lenders of making, funding or maintaining their Eurodollar Rate
Revolving Advances for such Interest Period, the Administrative Agent shall
forthwith so notify the Borrower and the Lenders, whereupon (i) each such
Eurodollar Rate Revolving Advance will automatically, on the last day of the
then existing Interest Period therefor, convert into a Base Rate Revolving
Advance and (ii) the obligation of the Lenders to make, or to convert Revolving
Advances into, Eurodollar Rate Revolving Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.
               (f) Suspension on Event of Default. Upon the occurrence and
during the continuance of any Event of Default, (i) each Eurodollar Rate
Revolving Advance will automatically, on the last day of the then existing
Interest Period therefor, convert into a Base

18



--------------------------------------------------------------------------------



 



Rate Revolving Advance and (ii) the obligation of the Lenders to make, or to
convert Revolving Advances into, Eurodollar Rate Revolving Advances shall be
suspended.
          SECTION 2.06. Conversion and Continuation of Revolving Advances.
               (a) Optional. So long as no Default or Event of Default shall
have occurred and then be continuing, the Borrower shall have the option: (i) to
convert at any time all or any part of any Revolving Advance equal to $3,000,000
and integral multiples of $1,000,000 in excess of that amount from one Interest
Type comprising the same Revolving Borrowing into Revolving Advances of the
other Interest Type; provided, a Eurodollar Rate Revolving Advance may only be
converted on the expiration of the Interest Period applicable to such Eurodollar
Rate Revolving Advance unless the Borrower shall pay all amounts due under
Section 8.03(d) in connection with any such conversion; or (ii) upon the
expiration of any Interest Period applicable to any Eurodollar Rate Revolving
Advance, to continue all or any portion of such Revolving Advance equal to
$3,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Revolving Advance. The Borrower shall deliver a Notice of
Conversion/Continuation to the Administrative Agent no later than 10:00 a.m.
(San Francisco time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Revolving Advance)
and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Revolving Advance). Except as otherwise provided herein, a
Notice of Conversion/Continuation for conversion to, or continuation of, any
Eurodollar Rate Revolving Advances shall be irrevocable and binding on the
Borrower and shall be subject to Section 8.03(d). Each conversion of Revolving
Advances comprising part of the same Revolving Borrowing shall be made ratably
among the Lenders in accordance with their applicable Commitments.
               (b) Mandatory. On the date on which the aggregate unpaid
principal amount of Eurodollar Rate Revolving Advances comprising any Revolving
Borrowing shall be reduced, by payment or prepayment or otherwise, to less than
$3,000,000, such Revolving Advances shall automatically convert into Base Rate
Revolving Advances.
          SECTION 2.07. Issuance of Letters of Credit and Creation of Bankers
Acceptances
               (a) Letter of Credit Request. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of, and the Issuing
Lender, in reliance on the agreements of the Lenders set forth in Section 2.08
hereof, agrees to issue Letters of Credit for the account of the Borrower or for
the account of the Borrower on behalf of, or in support of obligations of, any
of the Borrower’s Subsidiaries or, in the case of Letters of Credit other than
Financial Letters of Credit, for the account of the Borrower on behalf of, or in
support of obligations of, any Joint Venture or any other Affiliate of the
Borrower, at any time and from time to time during the period from the Closing
Date through the date that is seven Business Days prior to the Maturity Date. To
request the issuance of a Letter of Credit, the Borrower shall deliver to the
applicable Issuing Lender and the Administrative Agent (reasonably in advance of
the requested date of issuance, and, in any event, not less than five Business
Days prior to such requested date of issuance) a notice requesting the issuance
of such Letter of Credit and specifying the date of issuance (which shall be a
Business Day), the address of the beneficiary thereof, the amount and

19



--------------------------------------------------------------------------------



 



currency of such Letter of Credit, the type of such Letter of Credit
(Performance Letter of Credit, Backing Letter of Credit, Financial Letter of
Credit or Documentary Letter of Credit) and such other information as shall be
necessary to prepare such Letter of Credit (and the Administrative Agent shall
promptly provide notice to each Lender of each issuance of a Letter of Credit
hereunder). To request the amendment of a Letter of Credit, the Borrower shall
deliver to the applicable Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of amendment, and, in any event,
not less than three Business Days prior to such requested date of amendment) a
notice requesting the amendment of such Letter of Credit and specifying such
other information as shall be necessary to prepare such amendment (and the
Administrative Agent shall promptly provide notice to each Lender of each
amendment of a Letter of Credit hereunder). Notwithstanding anything to the
contrary contained herein, no Issuing Lender shall issue or amend any Letter of
Credit or create any Bankers Acceptance if, after giving effect to such
issuance, amendment or creation, the aggregate LC Exposure (or the Dollar
Equivalent thereof) plus the aggregate outstanding principal amount of the
Revolving Advances of all of the Lenders shall exceed the Aggregate Commitments.
The applicable Issuing Lender shall obtain confirmation of the immediately
preceding sentence in writing from the Administrative Agent prior to issuing or
amending any Letter of Credit or creating any Bankers Acceptance hereunder. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof. The Borrower’s reimbursement obligations in respect
of each Existing Letter of Credit, and each Lender’s participation obligations
in connection therewith, shall be governed by the terms of this Agreement.
               (b) Terms of Letters of Credit and Bankers Acceptance. Each
Letter of Credit and each Bankers Acceptance shall expire on an expiry date
(such date being the “Expiration Date”) not later than the seventh Business Day
prior to the Maturity Date. In the event that the applicable Issuing Lender’s
office is closed on the applicable Expiration Date, such date shall be extended
to the next Business Day on which such office is open. Letters of Credit shall
be issued hereunder as follows: (a) to support the Borrower’s, its
Subsidiaries’, its Affiliates’ and Joint Ventures’ (such Subsidiaries,
Affiliates and Joint Ventures, collectively, the “Related Entities” and each, a
“Related Entity”) performance under specific project engineering, procurement,
construction and maintenance contracts (each, a “Performance Letter of Credit”),
(b) to back bank guarantees issued by other banks to support such performance
(each, a “Backing Letter of Credit”) so long as the applicable Issuing Lender,
in its sole discretion, determines: (i) that such issuance is lawful and such
Backing Letters of Credit qualify as independent undertakings for regulatory
purposes, and (ii) that such issuance does not violate any terms or provisions
of this Agreement, (c) financial standby Letters of Credit (each, a “Financial
Letter of Credit”), and (d) as commercial Letters of Credit (each, a
“Documentary Letter of Credit”); provided that all standby Letters of Credit
must qualify as performance-based or financial guarantee-type letters of credits
under applicable rules and regulations. Each Letter of Credit and each Bankers
Acceptance shall be denominated in Dollars or in a Foreign Currency. The face
amount of any Letter of Credit or Bankers Acceptance shall not be less than
$100,000 (or the Exchange Equivalent thereof determined as of the date of
issuance) or such lesser amount as is acceptable to the applicable Issuing
Lender. At no time shall the aggregate outstanding principal amount of the
Revolving Advances of all of the Lenders plus the aggregate LC Exposure (or the
Dollar Equivalent thereof) of all of the Lenders exceed the Aggregate
Commitments. The applicable Issuing Lender shall not be under any obligation to
issue or amend any Letter of Credit or create any Bankers Acceptance if (i) the
issuance or amendment of such Letter of Credit or creation of

20



--------------------------------------------------------------------------------



 



any Bankers Acceptance would violate one or more policies of the applicable
Issuing Lender or (ii) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
applicable Issuing Lender from issuing or amending such Letter of Credit or
creating such Bankers Acceptance, or any law applicable to such Issuing Lender
or any request or directive from any Governmental Authority with jurisdiction
over such Issuing Lender shall prohibit, or request that such Issuing Lender
refrain from, the issuance of letters of credit generally or the creation of
bankers acceptances generally or such Letter of Credit or Bankers Acceptance in
particular. In the event of any inconsistency between the terms and conditions
of any Application delivered by the Borrower pursuant to Section 3.02 and the
terms and conditions of this Agreement, the terms and conditions of this
Agreement shall control. The applicable Issuing Lender will promptly deliver to
the Administrative Agent a true and complete copy of each Letter of Credit
issued by it hereunder and each Bankers Acceptance created by it hereunder and
each amendment thereto.
               (c) Letters of Credit Issued on behalf of Related Entities.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of the Borrower on behalf
of a Related Entity, the Borrower shall be unconditionally obligated to
reimburse the applicable Issuing Lender hereunder for any and all drawings under
such Letter of Credit or any Bankers Acceptance relating thereto. The Borrower
will, at its expense, promptly execute, acknowledge and deliver such further
documents and do such other acts and things as the Administrative Agent or the
applicable Issuing Lender may reasonably request in order to effect fully the
purposes of this Section 2.07(c).
               (d) Applicability of ISP and UCP. Unless otherwise expressly
agreed by the Issuing Lender and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
          SECTION 2.08. Participations in Letters of Credit and Bankers
Acceptances.
               On the Closing Date with respect to each Existing Letter of
Credit and upon the issuance of any other Letter of Credit or the creation of
any Bankers Acceptance (or upon a Person becoming a Lender hereunder), in each
case without any further action on the part of the Issuing Lenders or the
Lenders, the applicable Issuing Lender hereby grants to each Lender, and each
Lender hereby acquires from the applicable Issuing Lender, a participation in
such Letter of Credit or Bankers Acceptance equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit or Bankers Acceptance, as applicable. In consideration and in furtherance
of the foregoing, each such Lender hereby absolutely and unconditionally agrees
to pay to the Administrative Agent, for the account of the applicable Issuing
Lender, such Lender’s Applicable Percentage of each LC Disbursement made by the
applicable Issuing Lender and not reimbursed for any reason by the Borrower on
the date due as provided in Section 2.09 hereof, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations and make payments
pursuant to this paragraph in respect of each Letter of Credit and each Bankers
Acceptance is absolute and unconditional and shall not be affected by any
circumstance whatsoever (other than the issuance of any Letter of Credit or
Bankers Acceptance

21



--------------------------------------------------------------------------------



 



in excess of the amounts described in Section 2.07(a) as of the date of issuance
and other than amendments to any Letter of Credit in violation of Section 8.05
to provide for an Expiration Date subsequent to the Maturity Date), including
the occurrence and continuance of a Default or such participation or payment
exceeding such Lender’s Commitments or the Aggregate Commitments by reason of
currency fluctuations, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.
          SECTION 2.09. Reimbursement in Respect of Letters of Credit and
Bankers Acceptances.
               (a) Reimbursement Obligations. If any Issuing Lender shall make
any LC Disbursement, such Issuing Lender shall notify the Borrower of such LC
Disbursement, and the Borrower shall reimburse such Issuing Lender in an amount
equal to such LC Disbursement by paying such Issuing Lender in Dollars an amount
equal to such LC Disbursement (or the Dollar Equivalent thereof, as applicable):
(i) not later than 12:00 noon (San Francisco time) on the date that such LC
Disbursement is made by such Issuing Lender or (ii), if the Borrower shall have
received notice of such LC Disbursement later than 12:00 noon (San Francisco
time) on any Business Day or on a day that is not a Business Day, not later than
12:00 noon (San Francisco time) on the immediately following Business Day. If
the Borrower fails to make such payment under this paragraph at the time
specified in the preceding sentence, the applicable Issuing Lender shall notify
each Lender and the Administrative Agent of the applicable LC Disbursement, the
payment in Dollars then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. The amounts set forth in such notice
shall be conclusive absent manifest error. Upon the receipt of such notice,
(x) the Borrower shall be deemed to have submitted, as of the date that such LC
Disbursement is made, a Notice of Revolving Borrowing (and shall be deemed to
have made certifications, representations and warranties set forth therein) for
a Revolving Advance consisting of a Base Rate Revolving Advance in the amount of
such LC Disbursement (or the Dollar Equivalent thereof, as applicable), (y) if
all terms and conditions set forth herein for making a Revolving Advance (other
than the receipt of a Notice of Revolving Borrowing) shall have been satisfied,
such Revolving Advance shall be made as provided in Sections 2.01 and 2.02
except that the amount of such Revolving Advance shall be disbursed to the
applicable Issuing Lender and (z) such Revolving Advance shall be subject to and
governed by the terms and conditions hereof. In the event a Revolving Advance is
not made as provided in the immediately preceding sentence for any reason
(including as a result of any failure to fulfill the applicable conditions set
forth in Section 2.02 or Article III) or any Revolving Advance made pursuant to
the immediately preceding sentence is insufficient to reimburse the applicable
Issuing Lender for such LC Disbursement in full, each Lender shall forthwith pay
to the applicable Issuing Lender in Dollars its Applicable Percentage of the
unreimbursed LC Disbursement. If any amount required to be paid by any Lender in
respect of an unreimbursed LC Disbursement pursuant to this Section 2.09 is not
made available to the applicable Issuing Lender by such Lender on the date such
payment is due (the “due date”), the applicable Issuing Lender shall be entitled
to recover from such Lender, on demand, such amount with interest thereon
calculated from the due date at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. Promptly following receipt by the applicable Issuing
Lender of any payment from the Borrower pursuant to this Section 2.09, to the
extent that Lenders have made payments pursuant to this Section 2.09 to
reimburse such Issuing Lender, then such Issuing Lender shall distribute such
payment received from the Borrower to such Lenders as their interests may
appear. Any payment

22



--------------------------------------------------------------------------------



 



made by a Lender pursuant to this paragraph to reimburse any Issuing Lender for
any LC Disbursement shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement. Each Lender acknowledges and agrees that its
obligations under this Section 2.09 shall survive the payment by the Borrower of
all LC Disbursements and any termination of this Agreement. Without limiting the
foregoing, in the event that any reimbursement of an LC Disbursement by the
Borrower to any Issuing Lender is required to be repaid to the Borrower
(pursuant to a proceeding in bankruptcy or otherwise), then the applicable
Issuing Lender shall continue to be entitled to recover from each Lender, on
demand, the portion of such repaid amount as shall be determined in accordance
with this Section 2.09.
               (b) Obligations Absolute. Subject to the provisions of this
Agreement, the Borrower’s obligation to reimburse LC Disbursements as provided
in Section 2.09(a) shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any Bankers Acceptance or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under any Letter of Credit or in respect of any Bankers
Acceptance proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Lender under any Letter of Credit or Bankers Acceptance against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or Bankers Acceptance, (iv) the existence of any claim,
setoff, defense or other right that the Borrower or any Subsidiary or Affiliate
thereof may at any time have against any beneficiary of any Letter of Credit,
any Bankers Acceptance, any Credit Party or any other Person, whether under this
Agreement or any other related or unrelated agreement or transaction, or (v) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.09, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. The Lenders, the Issuing Lenders and the
Administrative Agent shall not have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or the
creation of any Bankers Acceptance or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any Bankers Acceptance (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Lender. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Lender
(as finally determined by a court of competent jurisdiction), the Issuing Lender
shall be deemed to have exercised care in each determination relating to the
foregoing. In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of any
Letter of Credit or any Bankers Acceptance, the applicable Issuing Lender may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit or Bankers Acceptance.

23



--------------------------------------------------------------------------------



 



          SECTION 2.10. Disbursement Procedures for Letters of Credit and
Bankers Acceptances; Reporting.
               (a) Disbursement Procedures for Letters of Credit and Bankers
Acceptances. The applicable Issuing Lender shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit or Bankers Acceptance. The applicable Issuing Lender
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing
Lender has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Lender or the obligations of the
Lenders with respect to any such LC Disbursement.
               (b) Reporting. Each Issuing Lender shall, no later than the tenth
Business Day following the last day of each month, provide to the Administrative
Agent (and the Administrative Agent shall forward to the Lenders) schedules, in
form and substance reasonably satisfactory to the Administrative Agent, showing
the date of issue, account party, applicable currency, amount in such currency
and Expiration Date for each Letter of Credit issued and each Bankers Acceptance
created by such Issuing Lender hereunder and outstanding at any time during such
month.
          SECTION 2.11. Interest on LC Disbursements and Reimbursement of Other
Amounts.
     In the event the Borrower fails to reimburse any applicable Issuing Lender
in full for any LC Disbursement by the time prescribed in Section 2.09(a) and a
Revolving Advance is not made as provided in Section 2.09(a) or any Revolving
Advance made pursuant to Section 2.09(a) is insufficient to reimburse the
applicable Issuing Lender for such LC Disbursement in full, (i) the unpaid or
unreimbursed amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, after as well as before judgment, at a
rate per annum equal to the Base Rate plus 2.0%, and (ii) the Borrower shall
also reimburse the applicable Issuing Lender upon demand for any losses incurred
by such Issuing Lender in connection with changes in the foreign exchange rates
as a result of the Borrower’s failure to reimburse such LC Disbursement by the
time prescribed in Section 2.09(a). Interest accrued pursuant to this Section
2.11 shall be for the account of the applicable Issuing Lender, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.09(a) to reimburse the applicable Issuing Lender shall be for the
account of such Lender to the extent of such payment.
          SECTION 2.12. Cash Collateralization.
               (a) Deposit of Collateral Upon an Event of Default. If any Event
of Default shall occur and be continuing, then on the Business Day that the
Borrower receives notice from the Administrative Agent or the Required Lenders
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash in Dollars equal to the Dollar Equivalent of the aggregate LC Exposure as
of such date plus any accrued and unpaid fees thereon; provided that (i) the
obligation to deposit such cash

24



--------------------------------------------------------------------------------



 



collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default described in paragraph (g) or (h) of
Section 6.01 and (ii) the Borrower shall be obligated, from time to time and
upon demand by the Administrative Agent, to deposit additional amounts into said
account in cash in Dollars as necessary to maintain an amount on deposit equal
to the Dollar Equivalent of the total aggregate LC Exposure plus any accrued and
unpaid fees thereon (as determined at any time).
               (b) Deposit of Collateral for Foreign Exchange Differential. In
addition to the foregoing, if on any Computation Date (as defined below): the
outstanding principal amount of Revolving Advances plus the Dollar Equivalent of
aggregate LC Exposure exceeds the Aggregate Commitments (any such excess amount,
the “Excess”) by, in any case, $10,000,000 or more, the Administrative Agent
shall provide notice thereof to the Borrower and demand the deposit of cash
collateral pursuant to this paragraph. On the Business Day on which the Borrower
receives such notice, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders and the Issuing Lenders, an amount in cash in Dollars
equal to the full amount of such Excess; provided that the Borrower shall be
obligated, from time to time and upon demand by the Administrative Agent, to
deposit additional amounts into said account in cash in Dollars as necessary to
maintain an amount on deposit equal to the Excess (as determined at any time).
The Administrative Agent shall produce copies of any calculations or reports
relating to the foregoing upon written request from the Borrower or any Lender.
The Administrative Agent may, and at the instruction of the Required Lenders
shall, undertake such calculations at any time; provided that in any event the
Administrative Agent shall undertake such calculations at least once per
calendar quarter, and the Administrative Agent shall not be required to
undertake such calculations more frequently than once per calendar month without
its consent. Each day upon or as of which the Administrative Agent undertakes
the calculations described above in this Section 2.12(b) is referred to herein
as a “Computation Date”.
               (c) Cash Collateral Accounts. Each deposit under Section 2.12(a)
and 2.12(b) shall be held by the Administrative Agent (subject to Section 7.09)
as collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. If
required by the Administrative Agent, the Borrower shall enter into any pledge
or security agreement and UCC financing statement with respect to such cash
collateral in favor of the Administrative Agent as the Administrative Agent
shall require. Such deposits shall be invested in Permitted Investments selected
by the Administrative Agent in its sole discretion. All losses and expenses
incurred as a result of such activities shall be for the account of the
Borrower. Interest or profits, if any, on such investments shall accumulate in
such accounts. Moneys in such accounts may be applied by the Administrative
Agent (at its sole discretion) (i) to reimburse each Issuing Lender for LC
Disbursements for which it has not been reimbursed; and (ii) to the extent not
so applied, may be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or any other Obligations or to
cover any losses in respect of any Excess. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, and all Defaults are subsequently cured or waived and no
Excess is then in existence, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
request therefor by the Borrower. If the Borrower is required to provide an
amount of cash collateral hereunder as a

25



--------------------------------------------------------------------------------



 



result of any Excess, and the Administrative Agent shall subsequently determine
that the amount of such Excess is equal to or less than the amount on deposit in
respect of the existence of such Excess, provided there is no Default then in
existence, such excess amount of cash, if greater than $1,000,000 (to the extent
not applied as aforesaid), shall be returned to the Borrower within three
Business Days after request therefor by the Borrower.
               (d) Custody of Cash Collateral. Beyond the exercise of reasonable
care in the custody thereof and investment of cash collateral deposits pursuant
to the terms hereof, the Administrative Agent shall have no duty as to any cash
collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. The Administrative
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of the cash collateral in its possession if the cash collateral is
accorded treatment substantially equal to that which it accords its own property
and shall not be liable or responsible for any loss or damage to any of the cash
collateral or for any diminution in the value thereof by reason of the act or
omission of any agent or bailee selected by the Administrative Agent in good
faith. All expenses and liabilities incurred by the Administrative Agent in
connection with taking, holding and disposing of any cash collateral (including
customary custody and similar fees with respect to any cash collateral held
directly by the Administrative Agent), shall be paid by the Borrower from time
to time upon demand.
          SECTION 2.13. Obligations.
     Anything in this Agreement to the contrary notwithstanding, each of the
Borrower and each Lender shall continue to be bound by all of its obligations
hereunder, including without limitation, its obligations under Sections 2.03,
2.08 and 2.09, until such time as all outstanding Revolving Advances have been
paid in full, each Letter of Credit has expired, each Bankers Acceptance has
expired and no further Obligation, LC Exposure or Commitment exists.
          SECTION 2.14. General Provisions as to Payments.
               (a) Manner and Time of Payment. The Borrower shall make each
payment hereunder (including, without limitation, in respect of the LC
Disbursements), and interest thereon, and all fees due in respect of the
transactions contemplated by this Agreement in Dollars in Federal or other funds
immediately available in San Francisco, to the Administrative Agent at its
address referred to in Section 8.01(a). Except as otherwise provided in Section
2.05(b)(ii), whenever any such payment shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or additional compensation.
If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time. Any payment
made by the Borrower after 12:00 noon (San Francisco time) on any day shall be
deemed to have been made on the next Business Day for the purpose of calculating
interest on amounts outstanding in respect of any Obligations. All payments
required to be made by the Borrower hereunder shall be made in Dollars and shall
be made without setoff or counterclaim.
               (b) Application of Payments to Principal and Interest. All
payments in respect of the principal amount of any Obligations hereunder shall
include payment of accrued interest on

26



--------------------------------------------------------------------------------



 



the principal amount being repaid or prepaid, and all such payments (and, in any
event, any payments in respect of any Obligations on a date when interest is due
and payable with respect to such Obligations) shall be applied to the payment of
interest before application to principal.
               (c) Apportionment of Payments. The Administrative Agent will
promptly distribute to each Lender its ratable share of each payment received by
the Administrative Agent which is for the account of the Lenders.
               (d) Application of Funds. (i) All payments received from the
Borrower by the Administrative Agent which are not reasonably identifiable by
the Administrative Agent shall be applied by the Administrative Agent against
the Obligations, and (ii) any amounts received on account of the Obligations
after the exercise of remedies provided for in Section 6.02 (or after the
Revolving Advances have automatically become immediately due and payable and the
LC Exposure has automatically been required to be cash collateralized as set
forth in the proviso to Section 6.02), in each case in the following order of
priority: (A) to the payment of all amounts for which the Administrative Agent
is entitled to compensation, reimbursement and indemnification under any Loan
Document and all advances made by the Administrative Agent thereunder for the
account of the Borrower, and to the payment of all reasonable costs and expenses
paid or incurred by the Administrative Agent in connection with the Loan
Documents, all in accordance with Sections 7.06 and 8.03 and the other terms of
this Agreement and the Loan Documents; (B) thereafter, to the extent of any
excess such proceeds, to the payment of all other Obligations for the ratable
benefit of the holders thereof (subject to the provisions of Section 2.14(b)
hereof); and (C) thereafter, to the extent of any excess such proceeds, to the
Borrower or as otherwise required by applicable law.
               (e) Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Revolving Advances, to fund participations in Letters
of Credit and Bankers Acceptances and to make payments pursuant to Section 7.06
are several and not joint. The failure of any Lender to make the Revolving
Advance to be made by it as part of any Revolving Borrowing, to fund any such
participation or to make any payment under Section 7.06 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Advance, to purchase its participation or
to make its payment under Section 7.06.
          SECTION 2.15. Computation of Interest and Fees.
     Interest on all amounts owed hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Base Rate
(calculated at other than the Federal Funds Rate) shall be computed on the basis
of a year of 365 days or, if appropriate, 366 days, and in each case all
interest hereunder shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). All fees due and payable
hereunder shall, unless expressly otherwise provided for, be computed on the
basis of a year of 360 days for the actual number of days elapsed.
          SECTION 2.16. Taxes; Net Payments.
               (a) Net Payments. Any and all payments by the Borrower under this
Agreement shall be made free and clear of and without deduction for any and all
current or future taxes,

27



--------------------------------------------------------------------------------



 



levies, imposts, deductions, charges or withholdings and all liabilities with
respect thereto excluding (i) income taxes imposed on the net income of any
Lender; and (ii) franchise taxes imposed on the net income of any Lender, in
each case by the jurisdiction under the laws of which such Lender is organized,
domiciled, resident or doing business or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities, collectively or individually, “Taxes”). If the Borrower shall be
required to deduct any Taxes from or in respect of any sum payable hereunder to
a Lender (i) the sum payable shall be increased by the amount (an “additional
amount”) necessary so that after making all required deductions such Lender
shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant governmental
authority in accordance with applicable law. Within 30 days after the date of
any payment of Taxes pursuant to this paragraph (a), the Borrower shall furnish
to the Administrative Agent a receipt issued by the relevant Governmental
Authority or other evidence satisfactory to the Administrative Agent of payment
thereof. The Borrower will indemnify each Lender (subject to such Lender having
complied with paragraph (b) below) and hold each Lender harmless for the full
amount of all Taxes paid or payable by such Lender with respect to this
Agreement and any and all amounts received by such Lender hereunder, and any
liability (including penalties, interest and expenses (including reasonable
attorneys fees and expenses)) arising therefrom or with respect thereto whether
or not such Taxes were correctly or legally asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability prepared by such Lender, absent manifest error, shall be final,
conclusive and binding for all purposes. The obligations of the Borrower under
this Section 2.16 shall survive the termination of this Agreement and the
Commitments and the payment of all amounts payable under the Loan Documents.
               (b) Evidence of Exemption from Withholding. Each Lender which is
a foreign corporation within the meaning of Section 1442 of the Code, including
the Administrative Agent acting as an intermediary or agent for such a Lender
(each, a “Foreign Lender”), shall deliver to the Borrower such certificates,
documents or other evidence as the Borrower may reasonably require from time to
time as are necessary to establish that such Foreign Lender is not subject to
withholding under Section 1441 or 1442 of the Code or as may be necessary to
establish, under any law hereafter imposing upon the Borrower, an obligation to
withhold any portion of the payments made by the Borrower under the Loan
Documents, that payments to the Administrative Agent for the account of such
Foreign Lender are not subject to withholding, in any event to include: (i) two
original copies of Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY, as
appropriate (or any successor forms), properly completed and duly executed by
such Foreign Lender, and such other documentation required under the Code and
reasonably requested by the Borrower, to establish that such Foreign Lender is
not subject to deduction or withholding of United States federal income tax with
respect to any payments to such Foreign Lender of principal, interest, fees or
other amounts payable under any of the Loan Documents, or (ii) if such Foreign
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Code and cannot deliver either Internal Revenue Service Form W-8BEN (to the
extent such form would document a claim or exemption from withholding pursuant
to an applicable income tax treaty) or W-8ECI or W-8IMY pursuant to clause
(i) above, a Certificate re Non-Bank Status together with two original copies of
Internal Revenue Service Form W-8BEN (or any successor form) (to the extent such
forms document the status of the Foreign Lender as other than a United States
Person), properly completed and duly executed by such Foreign Lender, and such
other

28



--------------------------------------------------------------------------------



 



documentation required under the Code and reasonably requested by the Borrower
to establish that such Foreign Lender is not subject to deduction or withholding
of United States federal income tax with respect to any payments to such Foreign
Lender of principal, interest, fees or other amounts payable under any of the
Loan Documents. If the form provided by a Lender at the time such Lender first
becomes a party to this Agreement indicates a United States interest withholding
tax rate in excess of zero, interest withholding tax at such rate shall be
considered excluded from “Taxes” as defined in Section 2.16(a).
          SECTION 2.17. Increased Costs.
               (a) Change in Law, Etc. In the event that any law, regulation,
treaty or directive hereafter enacted, promulgated, approved or issued or any
change in any currently existing law, regulation, treaty or directive therein or
in the interpretation or application thereof by any Governmental Authority
charged with the administration thereof or compliance by any Credit Party (or
any Person directly or indirectly owning or controlling such Credit Party) with
any request or directive, whether or not having the force of law, from any
central bank or other Governmental Authority, agency or instrumentality:
               (i) does or shall subject any Credit Party to any Taxes of any
kind whatsoever with respect to any Revolving Advances or its obligations under
this Agreement to make, fund or maintain any Revolving Advances or any Letter of
Credit or Bankers Acceptance or participation therein, or its obligations under
this Agreement to issue a Letter of Credit or create a Bankers Acceptance or
participate therein, or change the basis of taxation of payments to any Credit
Party of principal, interest or any other amount payable hereunder in respect of
any Letter of Credit or Bankers Acceptance or participations therein, including
any Taxes required to be withheld from any amounts payable under the Loan
Documents (except for imposition of, or change in the rate of, tax on the
overall net income of such Credit Party or its Lending Office by the
jurisdiction in which such Credit Party is incorporated or has its principal
office or such Lending Office, including, in the case of Credit Parties
incorporated in any State of the United States such tax imposed by the United
States); or
               (ii) does or shall impose, modify or make applicable any reserve,
special deposit, compulsory loan, assessment, increased cost or similar
requirement against assets held by, or deposits of, or advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Credit Party in respect of any Eurodollar Rate Revolving Advance or any
Letter of Credit or Bankers Acceptance or participations therein (except any
such reserve requirement reflected in the definition of Eurodollar Rate);
and the result of any of the foregoing is to increase the cost to such Credit
Party of agreeing to make or of making, funding or maintaining Revolving
Advances or of making, issuing, renewing, creating or maintaining any Letter of
Credit or Bankers Acceptance or participation therein, or its commitment to lend
or to issue or create any such Letter of Credit or Bankers Acceptance or
participate therein, or to reduce any amount receivable hereunder in respect of
any Revolving Advance or any Letter of Credit or any Bankers Acceptance or
participation therein, then, in any such case, the Borrower shall pay such
Credit Party, upon its demand, any additional amounts necessary to compensate
such Credit Party for such additional cost or reduction in such amount
receivable which such Credit Party deems to be material as determined by such
Credit Party. A statement setting forth the calculations of any additional
amounts payable pursuant to the

29



--------------------------------------------------------------------------------



 



foregoing sentence submitted by a Credit Party to the Borrower shall be
conclusive absent manifest error. The obligations of the Borrower under this
Section 2.17 shall survive the termination of this Agreement and the Commitments
and payment of the Obligations and all other amounts payable under the Loan
Documents. Failure to demand compensation pursuant to this Section 2.17 shall
not constitute a waiver of such Credit Party’s right to demand such
compensation. To the extent that any increased costs of the type referred to in
this Section 2.17 are being incurred by a Credit Party and such costs can be
eliminated or reduced by the transfer of such Credit Party’s participation or
Commitment to another of its branches, and to the extent that such transfer is
not inconsistent with such Credit Party’s internal policies of general
application and only if, as determined by such Credit Party in its sole
discretion, the transfer of such participation or Commitment, as the case may
be, would not otherwise materially adversely affect such participation or such
Credit Party, the Borrower may request, and such Lender shall use reasonable
efforts to effect, such transfer.
               (b) Capital Adequacy. If after the date hereof, any Lender shall
have determined that the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Lending Office) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on such Lender’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, then from time to time, within
10 days after demand by such Lender (with a copy to the Administrative Agent),
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction.
               (c) Notification. Each Lender will promptly notify the Borrower
and the Administrative Agent of any event of which it has knowledge, occurring
after the date hereof, which will entitle such Lender to compensation pursuant
to this Section 2.17. A certificate of any Lender claiming compensation under
this Section 2.17 and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error.
          SECTION 2.18. Illegality.
     Notwithstanding anything herein to the contrary, no Issuing Lender shall at
any time be obligated to issue a Letter of Credit or create a Bankers Acceptance
or agree to any extension or amendment thereof if such issuance, creation,
extension or amendment would conflict with, or cause any Issuing Lender to
exceed any limits imposed by, any law or requirements of any applicable
Governmental Authority.
          SECTION 2.19. Fees.
               (a) The Borrower agrees to pay to the Administrative Agent, for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the product of the Applicable Rate then in effect times
the average daily amount by which (i) the Aggregate Commitments in effect from
time to time exceed (ii) the Utilization from time to time. The

30



--------------------------------------------------------------------------------



 



commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article III
is not met, and shall be payable in arrears on the last Business Day of March,
June, September and December of each year, commencing on the first such date to
occur after the Closing Date, and on the last day of the Availability Period.
Notwithstanding the foregoing or anything else contained in this Agreement to
the contrary, for purposes of calculating the LC Exposure in connection with
determining the applicable commitment fee, the parties hereto acknowledge and
agree that to the extent any Escalating LC is then issued and outstanding, the
applicable commitment fee shall accrue at 150% of the commitment fee which would
be applicable solely by reference to the Applicable Rate multiplied by the
difference between (x) the maximum amount (after giving effect to all possible
increases) available to be drawn thereunder and (y) the amount then available to
be drawn under such Escalating LC.
               (b) The Borrower agrees to pay to the Administrative Agent, for
the account of each Lender in accordance with its Applicable Percentage, a
letter of credit fee, calculated daily with respect to such Lender’s
participations in Letters of Credit and or Bankers Acceptance issued hereunder,
equal to the product of (i) the Applicable Rate then in effect times (ii) the
actual daily maximum face or stated amount of each Letter of Credit or Bankers
Acceptance outstanding (in the case of any Escalating LC, such amount shall
equal the amount then available to be drawn under such Escalating LC). Letter of
credit fees payable pursuant to this paragraph (b) shall be payable in arrears
on the last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which all Commitments terminate
and any such fees accruing after the date on which all Commitments terminate
shall be payable on demand. The sum of each daily calculation, if in a currency
other than Dollars, shall be converted to the Dollar Equivalent thereof on the
date the applicable payment is due.
               (c) The Borrower agrees to pay directly to each Issuing Lender,
for its own account, a fronting fee (i) with respect to each Documentary Letter
of Credit, at the rate separately agreed upon between the Borrower and such
Issuing Lender, computed on the amount of such Documentary Letter of Credit, and
payable upon the issuance thereof, (ii) with respect to any amendment of a
Documentary Letter of Credit increasing the amount of such Documentary Letter of
Credit, at a rate separately agreed between the Borrower and such Issuing
Lender, computed on the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at the rate per annum separately agreed upon between the Borrower and
such Issuing Lender computed on the maximum face or stated amount of such Letter
of Credit (in the case of any Escalating LC, such amount shall equal the amount
then available to be drawn under such Escalating LC) on a quarterly basis in
arrears. Such fronting fee payable to any Issuing Lender pursuant to clause
(iii) of the preceding sentence shall be payable in arrears on the last Business
Day of March, June, September and December of each year, commencing on the first
such date to occur after the Closing Date; provided that all such fees shall be
payable on the date on which all Commitments terminate and any such fees
accruing after the date on which all Commitments terminate shall be payable on
demand. In addition, the Borrower shall pay directly to each Issuing Lender, for
its own account, such Issuing Lender’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder in the amounts and at the times separately agreed upon.

31



--------------------------------------------------------------------------------



 



               (b) In addition to any of the foregoing fees, the Borrower agrees
to pay to the Administrative Agent such other fees in the amounts and at the
times separately agreed upon.
               (e) All fees payable hereunder shall be paid on the dates due, in
Dollars and in immediately available funds, to the Administrative Agent (or to
the applicable Issuing Lender, in the case of fees payable to it) for
distribution, in the case of commitment fees and letter of credit fees, to the
Lenders. Fees paid shall not be refundable under any circumstances. Any fee not
due on a specific date shall be due on demand.
          SECTION 2.20. Evidence of Debt.
               (a) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Revolving Advance made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
               (b) The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Revolving Advance made hereunder, the
Interest Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
               (c) The entries made in the accounts maintained pursuant to
paragraph (a) or (b) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Revolving Advances in accordance with the terms of this Agreement.
               (d) Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Note, which shall evidence such
Lender’s Revolving Advances in addition to such accounts maintained pursuant to
paragraph (a) or (b) of this Section. Each Lender may attach schedules to its
Revolving Note and endorse thereon the date, Interest Type (if applicable),
amount and maturity of its Revolving Advances and payments with respect thereto.
          SECTION 2.21. Use of Proceeds.
     The proceeds of the Revolving Advances (other than any Revolving Advances
made pursuant to Section 2.09(a)) shall be available (and the Borrower agrees
that it shall use such proceeds) to provide working capital for the Borrower and
its Subsidiaries and, subject to the provisions of this Agreement and the other
Loan Documents, for other general corporate purposes of the Borrower and its
Subsidiaries. No portion of the proceeds of any borrowing under this Agreement
shall be used by the Borrower or any of its Subsidiaries in any manner that
might cause the borrowing or the application of such proceeds to violate
Regulation U or any other regulation of the FRB or to violate the Securities
Exchange Act of 1934, as amended from time to time, and any successor statute,
in each case as in effect on the date or dates of such borrowing and such use of
proceeds.

32



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS PRECEDENT
          SECTION 3.01. Closing Date.
     The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent:
               (a) Receipt of Documentation. The Administrative Agent shall have
received:
               (i) (A) counterparts of this Agreement signed by the Borrower,
the Administrative Agent and each Existing Lender; and (B) a Lender Addendum,
signed by each Lender with a Commitment as of the Closing Date that is not an
Existing Lender;
               (ii) a certificate, dated the Closing Date, of the Secretary or
Assistant Secretary of the Borrower, substantially in the form of Exhibit C:
(A) attaching a true and complete copy of the resolutions of its Board of
Directors authorizing the execution and delivery of this Agreement and the other
Loan Documents by the Borrower and the performance of the Borrower’s obligations
thereunder, and of all other documents evidencing other necessary action (in
form and substance reasonably satisfactory to the Administrative Agent) taken by
it to authorize the Loan Documents and the transactions contemplated thereby,
(B) attaching a true and complete copy of its certificate of incorporation and
bylaws, (C) certifying that said certificate of incorporation and bylaws are
true and complete copies thereof, are in full force and effect and have not been
amended or modified, and (D) setting forth the incumbency of its officer or
officers who may sign the Loan Documents, including therein a signature specimen
of such officer or officers;
               (iii) a certificate of good standing for the Borrower from the
Secretary of State for the State of Delaware, dated a recent date prior to the
Closing Date; and
               (iv) a certificate, dated the Closing Date, signed by a senior
vice president, the chief financial officer or the treasurer of the Borrower to
the effect set forth in paragraphs (b) and (c) of Section 3.02 and certifying
(A) that, as of the Closing Date, there exists no Material Adverse Change and
(B) the current Ratings.
               (b) Opinions. The Administrative Agent shall have received an
opinion of counsel for the Borrower, substantially in the form of Exhibit A,
covering such matters relating to the transactions contemplated hereby as the
Administrative Agent may reasonably request, dated the Closing Date.
               (c) Fees and Expenses Due to the Credit Parties. The
Administrative Agent shall have received all fees and expenses due and payable
to the Administrative Agent, the Sole Book Manager, the Joint Lead Arrangers and
any other Credit Party.
               (d) Fees and Expenses of Special Counsel. The fees and expenses
of Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the
Administrative Agent, the Sole Book

33



--------------------------------------------------------------------------------



 



Manager and the Joint Lead Arrangers, in connection with the preparation,
negotiation and closing of the Loan Documents shall have been paid.
               (e) Payment of Amounts Under Existing Credit Agreement. The
Administrative Agent shall have received from the Borrower all accrued and
unpaid fees and other amounts payable (immediately prior to the effectiveness of
this Agreement on the Closing Date) under the Existing Credit Agreement.
          SECTION 3.02. Conditions to All Revolving Advances and Letters of
Credit.
     The following conditions must be satisfied prior to the making of each
Revolving Advance and the issuance of each Letter of Credit:
               (a) Notice; Application. In the case of the making of a Revolving
Advance, the Administrative Agent shall have received a Notice of Revolving
Borrowing and such other approvals or documents as any Lender through the
Administrative Agent may reasonably request. In the case of the issuance of a
Letter of Credit, the Administrative Agent and the applicable Issuing Lender
shall have received: (i) the notice required by Section 2.07(a) hereof; and
(ii) an Application in the form required by the applicable Issuing Lender duly
completed by the Borrower.
               (b) Absence of Litigation. There shall be no injunction, writ,
preliminary restraining order or other order of any nature issued by any
Governmental Authority in any respect directly affecting the transactions
provided for herein and no action or proceeding by or before any Governmental
Authority shall have been commenced and be pending or, to the knowledge of the
Borrower, threatened, seeking to prevent or delay the transactions contemplated
by the Loan Documents or challenging any other terms and provisions hereof or
thereof or seeking any damages in connection therewith.
               (c) Representations and Warranties; No Default. After giving
effect to the applicable Revolving Borrowing or the issuance of the applicable
Letter of Credit: (i) no Default shall have occurred and be continuing, (ii) all
representations and warranties of the Borrower contained in Article IV of this
Agreement (other than the representation and warranty of the Borrower contained
in Section 4.04(b) hereof) shall be true (except that for purposes of this
Section 3.02, the representations and warranties contained in Section 4.04(a)
shall be deemed to refer to the most recent statements furnished pursuant to
Section 5.01(a)), and (iii) no default or event of default under any
engineering, procurement, construction or maintenance contract of the Borrower
or any of its Subsidiaries shall have occurred and be continuing which could
reasonably be expected to materially and adversely affect the ability of the
Borrower to perform its obligations under the Loan Documents.
               (d) Commitments and LC Exposure. Both before and immediately
after giving effect to the applicable Revolving Borrowing or the issuance of the
applicable Letter of Credit (or creation of any related Bankers Acceptance), the
Dollar Equivalent of the total LC Exposure plus the outstanding principal amount
of all Revolving Advances shall not exceed the Aggregate Commitments.

34



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants that:
          SECTION 4.01. Corporate Existence and Power.
     The Borrower is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware and has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted.
          SECTION 4.02. Corporate and Governmental Authorization; Contravention.
     The execution, delivery and performance by the Borrower of this Agreement
and the other Loan Documents (i) are within the Borrower’s corporate power,
(ii) have been duly authorized by all necessary corporate action, (iii) require
no action by or in respect of, or filing with, any governmental body, agency or
official, (iv) do not contravene or constitute a default under any provision of
applicable law or regulation, or of the certificate of incorporation or by-laws
of the Borrower, and (v) do not contravene or constitute a default under, or
result in the creation of any Lien under, any material agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower.
          SECTION 4.03. Binding Effect.
     This Agreement has been duly executed and delivered by the Borrower and
constitutes a valid and binding agreement of the Borrower, enforceable in
accordance with its terms.
          SECTION 4.04. Financial Information.
               (a) Balance Sheet. The consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of December 31, 2005 and the related
consolidated statements of earnings and of cash flow for the fiscal year then
ended, reported on by Ernst & Young LLP and set forth in the Borrower’s 2005
Form 10-K, a copy of which has been made available to each of the Lenders,
fairly present, in conformity with GAAP, the consolidated financial position of
the Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and changes in financial position for such
fiscal year.
               (b) Material Adverse Change. There exists no Material Adverse
Change.
          SECTION 4.05. Litigation.
     There is no action, suit or proceeding pending or to the knowledge of the
Borrower threatened against or affecting the Borrower or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official
(i) which could reasonably be expected to have a material adverse effect on the
business, consolidated financial position or consolidated results of operations
of the Borrower and its Consolidated Subsidiaries, taken as a whole, and the

35



--------------------------------------------------------------------------------



 



Borrower’s ability to perform its obligations under the Loan Documents at any
time up to and including the Maturity Date, or (ii) which purports to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document.
          SECTION 4.06. Compliance with ERISA.
     The Borrower and its Subsidiaries have fulfilled their obligations under
the minimum funding standards of ERISA with respect to each Plan and are in
compliance in all material respects with the currently applicable provisions of
ERISA, noncompliance with which could reasonably be expected to have a material
adverse effect on the business, consolidated financial position or consolidated
results of operations of the Borrower and its Consolidated Subsidiaries, taken
as a whole, and the Borrower’s ability to perform its obligations under the Loan
Documents at any time up to and including the Maturity Date.
          SECTION 4.07. Taxes.
     The Borrower and its Subsidiaries have filed all United States Federal
income tax returns and all other material tax returns which are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Borrower or any Subsidiary other than any such
taxes or assessments being currently contested in good faith and other than
where the failure to so file or pay would not have a material adverse effect on
the business, financial position, results of operations or properties of the
Borrower and its Consolidated Subsidiaries taken as a whole or, alternatively,
on the ability of the Borrower to perform its obligations under the Loan
Documents at any time up to and including the Maturity Date. The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of taxes or other governmental charges are adequate.
          SECTION 4.08. Material Subsidiaries.
     Each of the Borrower’s Material Subsidiaries is duly organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, and has all requisite power and authority and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.
          SECTION 4.09. Not an Investment Company.
     The Borrower is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
          SECTION 4.10. Business of the Borrower; Use of Proceeds.
     The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U), and no Revolving Advance or LC Disbursement will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock. The purpose of each standby Letter
of Credit shall be to support the Borrower’s or its Subsidiaries’, Affiliates’
or Joint Ventures’ performance of their obligations to each beneficiary under
their engineering, procurement, construction and maintenance contracts, and the
purpose of each Backing Letter of

36



--------------------------------------------------------------------------------



 



Credit shall be, to the extent permitted under Section 2.07(b) hereof, to back
bank guarantees issued by other banks supporting such performance. Neither the
issuance of any Letter of Credit or creation of any Bankers Acceptance or the
making of any Revolving Advance nor the payment of any Obligation will violate
any applicable law or regulation.
          SECTION 4.11. No Misleading Statements.
     No written information, exhibit or report furnished by or at the direction
of the Borrower or any Subsidiary to the Administrative Agent or any Lender in
connection with this Agreement contains any material misstatement of fact or
omits to state a material fact or any fact necessary to make the statements
contained therein not misleading.
          SECTION 4.12. Environmental Matters.
     In the ordinary course of its business, the Borrower conducts an ongoing
review of the effect of Environmental Laws on the business, operations and
properties of the Borrower and its Subsidiaries, in the course of which it
identifies and evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties now or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by law or as a condition of any license, permit or
contract, any related constraints on operating activities, including any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses). On the basis of this review, the Borrower has reasonably concluded
that Environmental Laws are not likely to have a material adverse effect on the
business, financial condition, results of operations or properties of the
Borrower and its Consolidated Subsidiaries, considered as a whole, or,
alternatively, on the Borrower’s ability to perform its obligations under the
Loan Documents at any time up to and including the Maturity Date.
          SECTION 4.13. No Default.
     No Default or Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
ARTICLE V
COVENANTS
     The Borrower agrees that, so long as any Lender has any Commitment or any
LC Exposure or any other Obligation hereunder remains outstanding:
          SECTION 5.01. Information.
     The Borrower will deliver to each of the Lenders:
               (a) Annual Financial Statements. As soon as available and in any
event within 100 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the

37



--------------------------------------------------------------------------------



 



Borrower and its Consolidated Subsidiaries as of the end of such fiscal year and
the related consolidated statements of earnings and cash flow for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, audited and accompanied by a report and opinion of Ernst &
Young LLP or other independent public accountants of nationally recognized
standing, which report and opinion shall be prepared in a manner acceptable to
the SEC and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit;
               (b) Quarterly Financial Statements. As soon as available and in
any event within 55 days after the end of each of the first three quarters of
each fiscal year of the Borrower, an unaudited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such quarter and the
related consolidated statements of earnings and cash flow for such quarter and
for the portion of the Borrower’s fiscal year ended at the end of such quarter,
as set forth in the Borrower’s quarterly report for the fiscal quarter then
ended as filed with the SEC on Form 10-Q, all certified by the chief financial
officer or the chief accounting officer of the Borrower that they are
(i) complete and fairly present the financial condition of the Borrower and its
Consolidated Subsidiaries as at the dates indicated and the results of their
operations and changes in their cash flow for the periods indicated;
(ii) disclose all liabilities of the Borrower and its Consolidated Subsidiaries
that are required to be reflected or reserved against under GAAP, whether
liquidated or unliquidated, fixed or contingent; and (iii) have been prepared in
accordance with GAAP (subject to normal year-end adjustments);
               (c) Certificate of Chief Financial Officer. Simultaneously with
the delivery of each set of financial statements referred to in paragraphs (a)
and (b) above, a certificate of the chief financial officer, the treasurer or
the chief accounting officer of the Borrower (i) setting forth in reasonable
detail the calculations required to establish whether the Borrower was in
compliance with the requirements of Section 5.07 on the date of such financial
statements, (ii) certifying that all representations and warranties of the
Borrower contained in this Agreement are true and correct as of the date of such
certificate as though made on such date, (iii) stating whether any Default
exists on the date of such certificate and, if any Default then exists, setting
forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto, and (iv) describing the parties, subject
matter, and nature and amount of relief granted to the prevailing party in any
litigation or proceeding in which a final judgment or order which is either for
the payment of money in an amount equal to or exceeding $25,000,000 (or the
Exchange Equivalent thereof) or which grants any material non-monetary relief to
the prevailing party therein was rendered against the Borrower or any Subsidiary
(whether or not satisfied or stayed) during the most recently ended fiscal
quarter;
               (d) Notice of Default. Forthwith upon knowledge of the occurrence
of any Default, a certificate of the chief financial officer, the treasurer or
the chief accounting officer of the Borrower setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto;
               (e) Other Financial Statements. Promptly upon the mailing thereof
to the shareholders of the Borrower generally, copies of all financial
statements, reports and proxy statements so mailed;

38



--------------------------------------------------------------------------------



 



               (f) SEC Filings. Promptly upon the filing thereof, copies of
(i) all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and reports on Forms
10-K, 10-Q and 8-K (or their equivalents) which the Borrower or any Subsidiary
shall have filed with the SEC, and (ii) all other reports which the Borrower or
any Subsidiary shall have filed with the SEC or any national securities
exchange, unless the Borrower or such Subsidiary is not permitted to provide
copies thereof to the Lenders pursuant to applicable laws or regulations;
               (g) ERISA Reportable Events. If and when any member of the
Controlled Group (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability in excess of $20,000,000 (or
the Exchange Equivalent thereof) under Title IV of ERISA, a copy of such notice;
or (iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate or appoint a trustee to administer any Plan, a copy of such notice;
               (h) Notice of Rating Change. Promptly upon the Borrower’s
obtaining knowledge thereof, notice of any withdrawal or change or proposed
withdrawal or change in any Rating;
               (i) Notices from Beneficiaries. Immediately upon the Borrower’s
receipt thereof, a copy of any writing delivered by any beneficiary under any
Letter of Credit or Bankers Acceptance to the Borrower or any of its
Subsidiaries indicating such beneficiary’s intention to draw under the
applicable Letter of Credit or Bankers Acceptance;
               (j) Notice of Changes in Accounting Policies. Promptly following
any such change, notice of any material change in accounting policies or
financial reporting practices by the Borrower or any Subsidiary; and
               (k) Other Financial Information. From time to time such
additional information regarding the financial position or business of the
Borrower or any Subsidiary as the Administrative Agent, at the reasonable
request of any Lender, may request.
Documents required to be delivered pursuant to Section 5.01(a), (b), (e), (f) or
(k) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically (including, without limitation,
via IntraLinks) and if so delivered, shall be deemed to have been delivered on
the date on which the Borrower posts such documents, or provides a link thereto
on the Borrower’s website on the Internet at the website address listed on the
Borrower’s signature page hereto; provided that: (i) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender, and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to

39



--------------------------------------------------------------------------------



 



maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
          SECTION 5.02. Payment of Obligations.
     The Borrower will pay and discharge, and will cause each Subsidiary to pay
and discharge, at or before maturity, all their respective material obligations
and liabilities, except where the same may be contested in good faith by
appropriate proceedings or where the failure to so pay and discharge would not
have a material adverse effect on the consolidated financial position of the
Borrower and its Consolidated Subsidiaries, and will maintain, and will cause
each Subsidiary to maintain, in accordance with GAAP, appropriate reserves for
the accrual of any of the same.
          SECTION 5.03. Maintenance of Property; Insurance.
               (a) Maintenance of Property. The Borrower will keep, and will
cause each Material Subsidiary to keep, all material items of property useful
and necessary in its business in good working order and condition, ordinary wear
and tear and damage from casualty excepted.
               (b) Insurance. The Borrower will maintain, and will cause each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in at least such
amounts and against at least such risks as are usually insured against by
companies of established repute engaged in the same or similar business as the
Borrower or such Subsidiary and owning similar assets (“Industry Standards”),
except where such risks are covered by self insurance so long as the amount of
such self insurance and the risks covered thereby are consistent with Industry
Standards. The Borrower will promptly furnish to the Lenders such information as
to insurance carried or self insurance maintained as may be reasonably requested
in writing by the Administrative Agent on behalf of any Lender.
          SECTION 5.04. Conduct of Business and Maintenance of Existence.
     The Borrower will preserve, renew and keep in full force and effect, and
will cause each Material Subsidiary to preserve, renew and keep in full force
and effect, its respective legal existence and good standing under the laws of
the jurisdiction of its organization and its respective rights, privileges and
franchises necessary or desirable in the normal conduct of business; provided
that nothing in this Section 5.04 shall prevent the Borrower or any Subsidiary
from (i) merging into, consolidating with, or selling, leasing or otherwise
transferring all of its assets to the Borrower or a Subsidiary (so long as, in
the case of the Borrower taking any such action, the applicable Subsidiary
assumes all Obligations pursuant to a written agreement acceptable to the
Administrative Agent), or (ii) abandoning or disposing of any of its assets or
abandoning or terminating any right or franchise if (A) disposition or
termination does not violate any other provision of this Agreement and (B) all
such abandonments, dispositions and terminations do not in the aggregate
materially and adversely affect the business, assets, financial condition or
results of operations of the Borrower and its Consolidated Subsidiaries, taken
as a whole, or, alternatively, the ability of the Borrower to perform its
obligations under the Loan Documents at any time up to and including the
Maturity Date.

40



--------------------------------------------------------------------------------



 



          SECTION 5.05. Compliance with Laws.
     The Borrower will comply, and cause each Subsidiary to comply, in all
material respects with all applicable laws, ordinances, rules, regulations,
orders, and requirements of governmental authorities (including, without
limitation, ERISA, Environmental Laws and the rules and regulations thereunder),
except where failure to so comply would not have a material adverse effect on
the business, financial position, results of operations or properties of the
Borrower and its Consolidated Subsidiaries taken as a whole or, alternatively,
on the ability of the Borrower to perform its obligations under the Loan
Documents at any time up to and including the Maturity Date.
          SECTION 5.06. Keeping of Records; Inspection of Property, Books and
Records.
     The Borrower will keep, and will cause each Subsidiary to keep, proper
books of record and account in accordance with GAAP consistently applied; and
will permit, and will cause each Subsidiary to permit, the Administrative Agent,
any of the Lenders or any agents or representatives of the Administrative Agent
or any Lender, at the Administrative Agent’s or such Lender’s expense, to visit
and inspect any of its respective properties, to examine any of its respective
books and records and (subject to Section 8.10) to discuss its respective
affairs, finances and accounts with any of its respective officers, directors,
employees and independent public accountants, all at such times and as often as
may reasonably be desired, in each case upon reasonable notice and during normal
business hours. Notwithstanding anything to the contrary in this Section 5.06,
none of the Borrower or any of its Subsidiaries will be required to disclose,
permit the inspection, examination or discussion of, any document, information
or other matter in respect of which such disclosure is then prohibited by law or
any agreement binding on the Borrower or any of its Subsidiaries.
          SECTION 5.07. Debt.
               (a) Debt to Tangible Net Worth Ratio. The ratio of Consolidated
Debt to Consolidated Tangible Net Worth will at no time exceed 1.00 to 1.00.
               (b) Total Debt. The total Debt of all Consolidated Subsidiaries
of the Borrower, excluding the Debt, if any, owed by such Consolidated
Subsidiaries to the Borrower or another Consolidated Subsidiary of the Borrower,
will at no time exceed an amount equal to $500,000,000 (or the Exchange
Equivalent thereof).
          SECTION 5.08. Negative Pledge.
     Neither the Borrower nor any Subsidiary will create, assume or suffer to
exist any Lien securing Debt on any asset now owned or hereafter acquired by it,
or assign any right to receive income, except:
               (i) Liens existing on the date of this Agreement and disclosed on
Schedule 5.08 attached hereto and any renewals or extensions thereof, provided
that the property covered thereby is not changed;

41



--------------------------------------------------------------------------------



 



               (ii) any Lien existing on any asset of any corporation at the
time such corporation becomes a Subsidiary or is merged into or consolidated
with an Borrower or a Subsidiary; provided that (i) such Lien is not created in
contemplation of such event, (ii) such Lien shall not apply to any other
property or asset of the Borrower or any of its Subsidiaries, and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;
               (iii) any Lien on any asset securing Debt incurred or assumed for
the purpose of financing all or any part of the cost of acquiring or
constructing such asset; provided that (i) such Lien attaches to such asset
concurrently with or within 180 days after the acquisition or construction
thereof and (ii) such Lien shall not apply to any other property or asset of the
Borrower or any of its Subsidiaries;
               (iv) any Lien existing on any asset prior to the acquisition
thereof by the Borrower or a Subsidiary and not created primarily in
contemplation of such acquisition;
               (v) any Lien arising out of the refinancing, extension, renewal
or refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section 5.08, provided that such Debt is not increased and is
not secured by any additional assets;
               (vi) Liens securing judgments for the payment of money not
constituting an Event of Default under Section 6.01(j);
               (vii) any Lien on or with respect to the property or assets of
any Subsidiary securing obligations owing to the Borrower or another Subsidiary;
               (viii) rights of offset and bankers’ liens in connection with
Debt permitted hereby; and
               (ix) Liens not otherwise permitted by the foregoing clauses of
this Section 5.08 securing Debt in an aggregate principal amount at any time
outstanding not to exceed ten percent (10%) of Consolidated Tangible Net Worth.
          SECTION 5.09. Consolidations, Mergers and Sales of Assets.
     The Borrower will not (i) except to the extent expressly permitted in
Section 5.04 hereof, consolidate or merge with or into any other Person;
provided that the Borrower may merge with a Person if (A) the Borrower is the
surviving corporation to such merger and (B) after giving effect to any such
merger no Default shall have occurred hereunder and all representations and
warranties shall be true and correct or (ii) except as permitted pursuant to the
foregoing clause (i), sell, lease or otherwise transfer, directly or indirectly,
all or any substantial part of the assets of the Borrower and its Consolidated
Subsidiaries, taken as a whole.
          SECTION 5.10. Payment of Taxes, Etc.
     The Borrower will pay, and will cause each Subsidiary to pay, before the
same become delinquent, all taxes, assessments and governmental charges imposed
upon it or any of its properties, except where the same may be contested in good
faith by appropriate proceedings, or

42



--------------------------------------------------------------------------------



 



where any failure to so pay would not have a material adverse effect on the
business, financial position, results of operations or properties of the
Borrower and its Consolidated Subsidiaries taken as a whole or, alternatively,
on the ability of the Borrower to perform its obligations under the Loan
Documents at any time up to and including the Maturity Date, and the Borrower
will maintain, and will cause each Subsidiary to maintain, in accordance with
GAAP, appropriate reserves for the accrual of the same.
          SECTION 5.11. Pari-passu Obligations.
     The obligations under this Agreement shall constitute direct,
unconditional, senior, unsubordinated, general obligations of the Borrower and
will rank at least pari-passu (in priority of payment) with all other existing
and future senior, unsecured, unsubordinated obligations of the Borrower
resulting from any indebtedness for borrowed money or Debt Guarantee.
          SECTION 5.12. Further Assurances.
     At any time or from time to time upon the request of the Administrative
Agent, the Borrower will, at its expense, promptly execute, acknowledge and
deliver such further documents (including collateral agreements, UCC financing
statements and the like pursuant to Section 2.12) and do such other acts and
things as the Administrative Agent may reasonably request in order to effect
fully the purposes of the Loan Documents.
ARTICLE VI
DEFAULTS
          SECTION 6.01. Events of Default.
     Each of the following events (each an “Event of Default”) shall constitute
an Event of Default hereunder:
               (a) the Borrower shall fail to pay (i) when due, any amount of
principal of any Revolving Advance or any LC Disbursement, or (ii) within three
days after the same becomes due, any interest on any Revolving Advance or any LC
Disbursement, any fees or any other amount payable hereunder; or
               (b) the Borrower shall fail to observe or perform any covenant
contained in Section 2.12 or Sections 5.07 to 5.11, inclusive; or
               (c) the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by paragraph (a)
or (b) above) for 30 days after the earlier to occur of (i) written notice
thereof having been given to the Borrower by the Administrative Agent at the
request of any Lender or (ii) actual knowledge thereof by the Borrower or any of
its Subsidiaries of such failure; or
               (d) any representation, warranty, certification or statement made
by the Borrower in this Agreement or in any certificate, financial statement or
other document delivered

43



--------------------------------------------------------------------------------



 



pursuant to this Agreement shall prove to have been incorrect in any material
respect when made (or deemed made); or
               (e) the Borrower or any Subsidiary shall fail to make any payment
in respect of any Debt (other than the Obligations) having an aggregate
principal amount of at least $50,000,000 (or the Exchange Equivalent thereof)
when due or within any applicable grace period; or
               (f) any event shall occur or condition shall exist which results
in the acceleration of the maturity of any Debt of the Borrower or any
Subsidiary having an aggregate principal amount of at least $50,000,000 (or the
Exchange Equivalent thereof); or such Debt shall be declared due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof, excluding, however,
prepayments of Debt required upon disposition in the ordinary course of business
of collateral securing such Debt so long as such Liens and dispositions are
permitted hereby; or
               (g) the Borrower or any Subsidiary shall commence a voluntary
case or other proceeding seeking to adjudicate the Borrower or any Subsidiary
having total assets of $50,000,000 (or the Exchange Equivalent thereof) or more
as bankrupt or insolvent, seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the entry of an order for
relief or the appointment of a trustee, receiver, liquidator, custodian or other
similar official for it or for any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall admit in writing its
inability to pay its debts generally, or shall take any corporate action to
authorize any of the foregoing; or
               (h) an involuntary case or other proceeding shall be commenced
against the Borrower or any Subsidiary having total assets of $50,000,000 (or
the Exchange Equivalent thereof) or more seeking to adjudicate it as bankrupt or
insolvent, seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect, or seeking the entry of an order for relief or the
appointment of a trustee, receiver, liquidator, custodian or other similar
official for it or for any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 30 days; or an order for relief shall be entered against the Borrower
or any Subsidiary having total assets of $50,000,000 (or the Exchange Equivalent
thereof) or more under the federal bankruptcy laws as now or hereafter in
effect; or
               (i) any member of the Controlled Group shall fail to pay when due
an amount or amounts aggregating in excess of $35,000,000 (or the Exchange
Equivalent thereof) which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA except where the failure to so pay would not (in
the opinion of the Required Lenders) have a material adverse effect on the
business, financial position, results of operations or properties of the
Borrower and its Consolidated Subsidiaries taken as a whole or alternatively, on
the Borrower’s ability to perform its obligations under the Loan Documents at
any time up to and including the Maturity Date; or notice of intent to terminate
a Plan or Plans having aggregate Unfunded Vested Liabilities in an amount that
would have a material adverse effect on the Borrower and its

44



--------------------------------------------------------------------------------



 



Consolidated Subsidiaries taken as a whole and the Borrower’s ability to perform
its obligations under the Loan Documents at any time up to and including the
Maturity Date (collectively, a “Material Plan”) shall be filed under Title IV of
ERISA by any member of the Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any member of the Controlled Group to enforce
Section 515 of ERISA and such proceeding shall not have been dismissed within
30 days thereafter; or a condition shall exist by reason of which the PBGC would
be entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or
               (j) to the extent not insured against, one or more final
judgments or orders for the payment of money aggregating in excess of
$50,000,000 (or the Exchange Equivalent thereof) shall be rendered against the
Borrower or any Subsidiary and either (i) enforcement proceedings shall have
been commenced by any creditor upon any such judgments or orders or (ii) any of
such judgments or orders shall continue unsatisfied and unstayed by reason of a
pending appeal or otherwise for a period of 30 days; or
               (k) (i) any Person or group of Persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the SEC under said Act) of 35% or more of the outstanding shares of common stock
of the Borrower; or (ii) at any time during any period of twelve consecutive
calendar months a majority of the Board of Directors of the Borrower shall not
consist of individuals who were either directors of the Borrower on the first
day of such period (“original directors”) or appointed as or nominated to be
directors either (A) by individuals including a majority of those of the
original directors who have not, prior to such appointment or nomination,
resigned or died, or (B) by a duly constituted committee of the Board of
Directors of the Borrower, a majority of which consists of the original
directors; or
               (l) all or any substantial part of the property of the Borrower
and its Subsidiaries (taken as a whole) shall be condemned, seized or otherwise
appropriated, or custody or control of such property shall be assumed, by any
court or governmental agency of competent jurisdiction, and such property shall
be retained for a period of 30 days, which condemnation, seizure or other
appropriation could reasonably be expected to have a material adverse effect on
the business, consolidated financial position or consolidated results of
operations of the Borrower and its Consolidated Subsidiaries, taken as a whole,
and the Borrower’s ability to perform its obligations under the Loan Documents
at any time up to and including the Maturity Date; or
               (m) any provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower contests in any manner the
validity or enforceability of any provision of any Loan Document; or the
Borrower denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document.
          SECTION 6.02. Remedies.

45



--------------------------------------------------------------------------------



 



     Upon the occurrence and during the continuance of any Event of Default
(other than any event specified in paragraph (g) or (h) of Section 6.01):
(a) the Administrative Agent shall, at the request of, or may, with the consent
of, the Required Lenders, require, without notice or demand, either or both of
the following, at the same or different times: (i) that any or all of the LC
Exposure, the Revolving Advances and all other Obligations, although not yet
due, be immediately due and payable, and thereupon such LC Exposure, Revolving
Advances and all other such Obligations shall be immediately due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower, and (ii) that all Commitments be
terminated, and thereupon all Commitments shall terminate immediately; and in
any event, the Administrative Agent shall have in any jurisdiction where
enforcement is sought, in addition to all other rights and remedies, the rights
and remedies of a secured party under the UCC; and (b) the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
require the Borrower to deposit cash collateral in Dollars with the
Administrative Agent and otherwise perform all of its obligations under
Section 2.12; provided that upon the occurrence of any event specified in
paragraph (g) or (h) of Section 6.01, (x) such cash collateral referred to in
clause (b) above shall be immediately deposited with the Administrative Agent in
accordance with the provisions of Section 2.12 and (y) all Commitments shall
automatically terminate and such amounts shall automatically become and be due
and payable, without presentment, demand, protest or any notice of any kind, all
of which are hereby expressly waived by the Borrower.
ARTICLE VII
THE ADMINISTRATIVE AGENT
          SECTION 7.01. Appointment and Authorization.
     Each Lender and each Issuing Lender hereby irrevocably appoints BNPP to act
on its behalf as the Administrative Agent under this Agreement and the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lenders,
and the Borrower shall not have rights as a third party beneficiary of any of
such provisions.
          SECTION 7.02. Rights as a Lender.
     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires or the Administrative Agent is not a Lender
hereunder, include the Person serving as the Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
          SECTION 7.03. Reliance by Administrative Agent.

46



--------------------------------------------------------------------------------



 



     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Revolving Advance, or
the issuance of a Letter of Credit or creation of a Bankers Acceptance, that by
its terms must be fulfilled to the satisfaction of a Lender or any Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the applicable Issuing Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing
Lender prior to the making of such Revolving Advance or the issuance of such
Letter of Credit or creation of such Bankers Acceptance. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
          SECTION 7.04. Delegation of Duties.
     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
          SECTION 7.05. Liability of Administrative Agent.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
               (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;
               (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

47



--------------------------------------------------------------------------------



 



               (c) shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 6.02 and 8.05) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          SECTION 7.06. Indemnification.
     To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required pursuant to Section 8.03(a) or Section 8.03(c) to be paid by
it to the Administrative Agent (or any sub-agent thereof), any Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), such Issuing Lender or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or such Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or such Issuing Lender in connection with such capacity. The
obligations of the Lenders under this Section 7.06 are subject to the provisions
of Section 2.14(e).
          SECTION 7.07. Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender and each Issuing Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information

48



--------------------------------------------------------------------------------



 



as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.
          SECTION 7.08. Resignation of Administrative Agent.
     The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States having a combined capital and surplus of at least
$500,000,000. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower, the
Lenders and the Issuing Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lenders directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 8.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
          SECTION 7.09. Agent With Respect to Cash Collateral Accounts.
     Each Lender hereby authorizes the Administrative Agent, on behalf of and
for the benefit of Lenders, to be the agent for and representative of the
Lenders and the Issuing Lenders with respect to any cash collateral accounts.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, each Lender and each Issuing Lender
hereby agree that no Lender or Issuing Lender shall have any right individually
to realize upon any cash collateral accounts, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the

49



--------------------------------------------------------------------------------



 



Lenders and the Issuing Lenders, in accordance with the terms hereof. In
furtherance, and not by limitation, of the foregoing, without written consent or
authorization from the Lenders or the Issuing Lenders, the Administrative Agent
may, in accordance with the terms of this Agreement, release any Lien
encumbering any of the cash collateral and execute any documents or instruments
necessary to accomplish any of the foregoing.
          SECTION 7.10. No Other Duties, etc.
     Anything herein to the contrary notwithstanding, none of the Joint Lead
Arrangers, the Sole Book Manager, the Syndication Agent or Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Lender hereunder.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.01. Notices.
               (a) Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices, requests and other
communications to any party hereunder shall be in writing (including telecopy
and including electronic mail and Internet or intranet websites such as
IntraLinks to the extent provided in Section 8.01(b)) and shall be given to such
party at its address, telecopy number or electronic mail address set forth on
the signature pages hereof or such other address, telecopy number or electronic
mail address as such party may hereafter specify for the purpose by notice to
the Administrative Agent, the Issuing Lenders and the Borrower. Each such
notice, request or other communication shall be effective (i) if given by mail,
72 hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, (ii) if given by telecopy, when such
telecopy has been received by the addressee thereof, (iii) if delivered through
electronic communications (including electronic mail and Internet or intranet
websites such as IntraLinks) to the extent provided in Section 8.01(b) below, as
provided in such Section 8.01(b) or (iv) if given by any other means, when
delivered at the address specified in this Section 8.01(a); provided that
notices to the Administrative Agent or any Issuing Lender under Article II shall
not be effective until received. The Administrative Agent and the Issuing
Lenders shall not be liable for any errors in transmission or the illegibility
of any telecopied documents. In the event the Borrower sends the Administrative
Agent or any Issuing Lender a manually signed confirmation of previously sent
facsimile instructions, the Administrative Agent and the Issuing Lenders shall
have no duty to compare it against the previous instructions received by the
Administrative Agent or the Issuing Lenders nor shall the Administrative Agent
or any Issuing Lender have any responsibility should the contents or the written
confirmation differ from the facsimile instructions acted upon by the
Administrative Agent or any Issuing Lender.
               (b) Notices and other communications to the Lenders and the
Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites such as
IntraLinks) pursuant to procedures approved by the Administrative Agent;
provided that (i) the foregoing shall not apply to notices to any Lender or

50



--------------------------------------------------------------------------------



 



the Issuing Lenders pursuant to Article II if such Lender or such Issuing
Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication
and (ii) in the case of notices and other communications posted to an Internet
or intranet website (such as IntraLinks), notice thereof shall be sent to each
intended recipient at its e-mail address that such notice or communication is
available and identifying the website address therefor. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
          SECTION 8.02. No Waivers.
     No failure or delay by the Administrative Agent, any Issuing Lender or any
Lender in exercising any right, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
          SECTION 8.03. Expenses; Taxes; Indemnification.
               (a) Expenses. The Borrower agrees to pay on demand: (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Joint Lead Arrangers and the Sole Book Manager (including the reasonable fees,
charges and disbursements of counsel), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Lender in connection with the issuance, creation, amendment, renewal or
extension of any Letter of Credit or Bankers Acceptance or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Lender (including the fees,
charges and disbursements of any counsel), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Revolving Advances made or Letters of Credit issued or Bankers
Acceptances created hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Revolving Advances, Letters of Credit or Bankers Acceptances.
               (b) Taxes. The Borrower shall pay any and all transfer taxes,
documentary taxes, recording taxes, stamp taxes, excise taxes or similar taxes
or assessments or other charges payable or determined to be payable in
connection with the execution, delivery, filing and recording of the Loan
Documents and any other documents to be delivered under the Loan Documents (but
excluding taxes imposed on the net income of any Lender), and agrees to save the
Administrative Agent, each Issuing Lender and each Lender harmless from and
against any and all liabilities with respect to or resulting from the Borrower’s
delay in paying or omission to pay such taxes.

51



--------------------------------------------------------------------------------



 



               (c) Indemnification; Waiver of Consequential Damages. The
Borrower agrees to defend, indemnify, pay and hold harmless the Administrative
Agent (in its capacity as such), each Issuing Lender (in its capacity as such),
each Lender, each Joint Lead Arranger and the Sole Book Manager and their
Affiliates and their respective officers, directors, employees and agents
(collectively, the “Indemnitees”) from and against any and all losses,
obligations, penalties, actions, judgments, claims, damages, liabilities,
disbursements and expenses (including reasonable attorneys fees and expenses,
which may include the allocated cost of internal counsel, and settlement costs)
of any kind or nature whatsoever, whether direct, indirect or consequential, and
whether based on any federal, state or foreign laws, statutes, rules or
regulations, on common law or equitable cause or on contract or otherwise, which
may be imposed on, incurred by or asserted against the Indemnitees in any way
related to or arising out of this Agreement or the other Loan Documents, or the
transactions contemplated hereby or thereby (collectively, “Losses”), except any
such Losses (i) resulting from the gross negligence or willful misconduct of the
Indemnitees or (ii) resulting from a claim brought by the Borrower against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, provided that nothing in this Section 8.03(c) shall
obligate the Borrower to pay the normal expenses of the Administrative Agent in
the administration of this Agreement in the absence of pending or threatened
litigation or other proceedings or the claims or threatened claims of others and
then only to the extent arising therefrom.
To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any
Revolving Advance or Letter of Credit or Bankers Acceptance or the use of the
proceeds thereof. No Indemnitee referred to in this Section 8.03(c) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee.
               (d) Breakage. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
reasonably incurred by it as a result of: (a) any continuation, conversion,
payment or prepayment of any Eurodollar Rate Revolving Advance on a day other
than the last day of the Interest Period for such Eurodollar Rate Revolving
Advance (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or (b) any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Eurodollar Rate Revolving Advance on the date or in the amount notified by
the Borrower; in each case, including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Eurodollar
Rate Revolving Advance or from fees payable to terminate the deposits from which
such funds were obtained but excluding any loss of anticipated profits. The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

52



--------------------------------------------------------------------------------



 



               (e) Survival. The obligations of the Borrower under this
Section 8.03 shall survive the termination of this Agreement, the termination of
the Aggregate Commitments hereunder and payment of the Obligations.
          SECTION 8.04. Sharing of Set-Offs. Each Lender agrees that if it
shall, by exercising any right of set-off or counterclaim or otherwise, receive
payment of a proportion of the aggregate amount of principal and interest due
with respect to any Obligations owing to such Lender which is greater than the
proportion received by any other Lender in respect of the aggregate amount of
principal and interest due with respect to Obligations owing to such other
Lender, the Lender receiving such proportionately greater payment shall purchase
such participations in the LC Exposure of the other Lenders or Revolving
Advances of the other Lenders, and such other adjustments shall be made, as may
be required so that all such payments of principal and interest with respect to
the LC Exposure of the Lenders or Revolving Advances of the Lenders shall be
shared by the Lenders pro rata; provided that nothing in this Section 8.04 shall
impair the right of any Lender to exercise any right of set-off or counterclaim
it may have and to apply the amount subject to such exercise to the payment of
indebtedness of the Borrower other than its LC Exposure or other Obligations
owing to such Lender. The Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of any participation in
any Revolving Advances or a participation in any LC Exposure, whether or not
acquired pursuant to the foregoing arrangements, may exercise rights of set-off
or counterclaim and other rights with respect to such participation as fully as
if such holder of a participation were a direct creditor of the Borrower in the
amount of such participation. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 8.04 would apply, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this Section 8.04 to
share in the benefits of any recovery on such secured claim. The Borrower hereby
authorizes BNPP and each other Lender, in accordance with the provisions of this
Section 8.04, to so set-off and apply any and all such deposits held and other
indebtedness owing by BNPP or such other Lender to or for the credit or the
account of the Borrower and hereby authorizes BNPP and each such other Lender to
permit such set-off and application by BNPP or such other Lender; provided that
any such set-off rights shall not apply to the accounts or deposits of any of
Borrower’s foreign Subsidiaries.
          SECTION 8.05. Amendments and Waivers. Any provision of this Agreement
or any other Loan Document may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrower and the Required
Lenders (and, if the rights or duties of the Administrative Agent or any Issuing
Lender are affected thereby, by the Administrative Agent or each affected
Issuing Lender, as the case may be); provided that no such amendment, waiver or
modification shall: (i) extend or increase any Commitment of any Lender or
subject any Lender to any additional obligation without the written consent of
such Lender, (ii) reduce the principal of or rate or amount of interest on any
Revolving Advance or any LC Disbursement or any fees without the written consent
of each Lender directly affected thereby, (iii) postpone any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby, (iv) extend the terms of any Letter of Credit or Bankers Acceptance
(other than as set forth below) without the written consent of each Lender
directly affected thereby, (v) amend this Section 8.05 without the written
consent of each Lender, (vi) change Section 2.14(c),

53



--------------------------------------------------------------------------------



 



Section 2.14(d) or Section 8.04 or any other provision of this Agreement in a
manner that would alter the pro rata sharing or disbursement of payments
required thereby without the written consent of each Lender, or (vii) change the
percentage of the Commitments or the number of Lenders which shall be required
for the Lenders or any of them to take any action under this Section 8.05 or any
other provision of this Agreement without the written consent of each Lender;
provided further, that the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding the foregoing, so long as no Default or Event of Default has
occurred and is continuing, (a) the Expiration Date of any Letter of Credit or
Bankers Acceptance may be extended with the consent of the applicable Issuing
Lender and the Borrower to a date not later than the seventh Business Day prior
to the Maturity Date, and (b) any Letter of Credit or Bankers Acceptance may be
amended in any other manner with the consent of the applicable Issuing Lender
and the Borrower so long as such Letter of Credit or Bankers Acceptance, as so
amended, complies with Section 2.07 of this Agreement.
          SECTION 8.06. Successors and Assigns.
               (a) Binding Agreement. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or otherwise
transfer any of its rights under this Agreement without the consent of each
Lender.
               (b) Successors and Assigns. (i) Each Lender may assign to one or
more banks or other entities all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitments and the Revolving Advances and LC Exposure held by it); provided,
however, that (A) each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations under this Agreement, (B) the
aggregate amount of the Commitments, Revolving Advances and LC Exposure of the
assigning Lender being assigned pursuant to each such assignment shall (1) not
be less than $5,000,000 and shall be an integral multiple of $1,000,000 or
(2) be the remaining amount of such Lender’s Commitments, Revolving Advances and
LC Exposure, (C) each such assignment and proposed assignee is subject to the
prior written consent of the Administrative Agent, the Issuing Lenders and, so
long as no Default has occurred and is continuing, the Borrower (which consents
shall not be unreasonably withheld); provided, however, that the consent of the
Administrative Agent and the Borrower shall not be required with respect to any
such assignment by any Lender to (x) an Affiliate of such Lender, (y) an
Approved Fund or (z) another Lender, (D) no such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (E) no such
assignment shall be made to a natural person, (F) no such assignment may be made
to a competitor of the Borrower and (G) the assigning Lender shall pay or cause
to be paid to the Administrative Agent a processing and recordation fee of
$3,500 (except in the case of an assignment to an Affiliate of the assigning
Lender). For each assignment, the parties to such assignment shall execute and
deliver to the Administrative Agent for its acceptance and recording an
Assignment and Assumption Agreement, together with such forms, certificates or
other evidence, if any, with respect to United States federal income tax
withholding matters as the assignee under such Assignment and Assumption
Agreement may be required to deliver pursuant to Section 2.16. Upon such
execution, delivery, acceptance and recording by the Administrative Agent, from
and after the effective date specified in such Assignment and Assumption
Agreement, the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Assumption Agreement, the assignor Lender
thereunder shall be released from

54



--------------------------------------------------------------------------------



 



its obligations under the Loan Documents. From and after the effective date of
any such assignment (1) the assignee thereunder shall be a party hereto and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such assignment, have (in addition to any such rights and
obligations theretofore held by it) the rights and obligations of a Lender
hereunder, shall have Commitments equal to the Commitments assigned to it (in
addition to any Commitments theretofore held by it), and shall have LC Exposure
and Revolving Advances equal to the LC Exposure and Revolving Advances assigned
to it (in addition to any LC Exposure and Revolving Advances theretofore held by
it) and (2) the assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such assignment,
relinquish its rights (other than any rights which survive the termination of
this Agreement under Section 8.03) and be released from its obligations under
this Agreement (and, in the case of an assignment covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto). From time to time, at the request
of any Lender, the Administrative Agent shall notify the Lenders of the current
Commitments of all Lenders.
               (c) Sub-Participations. Subject to Section 8.06(d), a Lender may
at any time grant sub-participations to one or more banks or other entities in
or to all or any part of its rights and obligations under this Agreement, and to
the extent of any such sub-participation (unless otherwise stated therein and
except as provided below) the purchaser of such sub-participation shall, to the
fullest extent permitted by law, have the same rights and benefits hereunder as
it would have if it were such Lender hereunder; provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the Issuing Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder, including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
sub-participation agreement may provide that such Lender will not agree to any
modification, amendment or waiver of this Agreement described in clause (i),
(ii), (iii) or (iv) of Section 8.05 without the consent of the participant. Each
Lender agrees to notify the Borrower and the Administrative Agent of the amount
of each such sub-participation and the identity of each such sub-participant.
               (d) Lender Treated as Owner. The Administrative Agent, the
Issuing Lenders and the Borrower may, for all purposes of this Agreement, treat
any Lender as the owner and holder of LC Exposure and Revolving Advances until
written notice of assignment shall have been received by them.
               (e) No Right to Greater Payment. No assignee, participant or
other transferee of any Lender’s rights shall be entitled to receive any greater
payment under Section 2.17 than such Lender would have been entitled to receive
with respect to the rights transferred, unless such transfer is made (i) with
the Borrower’s prior written consent (which consent shall not be unreasonably
withheld) or by reason of the provisions of this Agreement requiring such Lender
to designate a different Lending Office under certain circumstances, or (ii) at
a time when the circumstances giving rise to such greater payment did not exist.

55



--------------------------------------------------------------------------------



 



               (f) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
               (g) Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
          SECTION 8.07. Collateral.
     Each of the Lenders represents to the Administrative Agent and each of the
other Lenders that it in good faith is not relying upon any “margin stock” (as
defined in Regulation U) as collateral in the extension or maintenance of the
credit provided for in this Agreement.
          SECTION 8.08. Governing Law.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
          SECTION 8.09. Counterparts; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 8.10. Confidentiality.
     In accordance with normal procedures regarding proprietary information
supplied by customers, each of the Lenders agrees to keep confidential
information relating to the Borrower or any Subsidiary received pursuant to or
in connection with this Agreement and the transactions contemplated hereby (the
“Information”), provided that nothing herein shall be construed to prevent the
Administrative Agent, any Issuing Lender or any Lender from disclosing such
Information (i) upon the order of any court or administrative agency, (ii) upon
the request or demand of any regulatory agency or authority having jurisdiction
over the Administrative Agent, such Issuing Lender or such Lender or any of
their respective Affiliates, (iii) which has been publicly disclosed (other than
as a result of a breach of this Section), (iv) which has been lawfully obtained
on a nonconfidential basis by the Administrative Agent, any Issuing Lender or
any of the Lenders from a Person other than the Borrower, any Subsidiary, the
Administrative Agent, any Issuing Lender or any other Lender, (v) to any
participant in or assignee of, or prospective participant in or assignee of, all
or any part of the rights and obligations of the Administrative

56



--------------------------------------------------------------------------------



 



Agent, such Issuing Lender or such Lender under this Agreement or to any actual
or prospective counterparty (or its advisors) to any securitization, swap or
derivative transaction relating to the Borrower, any Subsidiary, and the
Obligations (provided that such participant, assignee or counterparty, or
prospective participant, assignee or counterparty agrees to comply with the
confidentiality requirements set forth in this Section 8.10), (vi) to the
Administrative Agent’s, such Issuing Lender’s or such Lender’s independent
auditors or outside legal counsel, (vii) to its Affiliates (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (viii) to any other party to this Agreement or (ix) to the extent
required in connection with any litigation relating to this Agreement to which
the Administrative Agent, such Issuing Lender or such Lender is a party (and the
Administrative Agent, such Issuing Lender or such Lender shall use its
commercially reasonable efforts to give prior notice of any such disclosure
under this clause (ix) to the extent permitted by applicable law).
     Each of the Administrative Agent, the Lenders and the Issuing Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including Federal and state securities laws.
          SECTION 8.11. Captions.
     All Section headings are inserted for convenience of reference only and
shall not be used in any way to modify, limit, construe or otherwise affect this
Agreement.
          SECTION 8.12. Severability.
     If any provision of this Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
          SECTION 8.13. Integration.
     All exhibits to a Loan Document shall be deemed to be a part thereof. The
Loan Documents embody the entire agreement and understanding among the Borrower,
the Administrative Agent, the Issuing Lenders and the Lenders with respect to
the subject matter thereof and supersede all prior agreements and understandings
among the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter thereof.
          SECTION 8.14. CONSENT TO JURISDICTION; WAIVER OF VENUE.
     (a) THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE

57



--------------------------------------------------------------------------------



 



COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
     (b) THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (a) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
          SECTION 8.15. Service of Process.
     EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 8.01. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
          SECTION 8.16. No Advisory or Fiduciary Responsibility.
     In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Sole Book Manager and the Joint Lead Arrangers, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such

58



--------------------------------------------------------------------------------



 



transaction, the Administrative Agent, the Sole Book Manager and each Joint Lead
Arranger each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Administrative Agent, the Sole Book Manager nor any Joint Lead Arranger
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Borrower with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent, the Sole Book Manager or any Joint Lead
Arranger has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Administrative Agent, the Sole Book
Manager nor any Joint Lead Arranger has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Sole Book Manager and the Joint Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Sole Book Manager nor any Joint Lead
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent,
the Sole Book Manager and the Joint Lead Arrangers have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Sole Book Manager and the Joint Lead Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty.
          SECTION 8.17. WAIVER OF TRIAL BY JURY.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 8.18. Interest Rate Limitation.
     Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the

59



--------------------------------------------------------------------------------



 



excess interest shall be applied to the principal of the Revolving Advances or,
if it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
          SECTION 8.19. Judgment Currency.
               (a) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency under
this Agreement or any other Loan Document, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
will be that at which in accordance with normal banking procedures the
Administrative Agent could purchase Dollars with such other currency in the City
of San Francisco at 10:00 a.m. (San Francisco time) on the Business Day
preceding that on which final judgment is given.
               (b) The Borrower’s obligations hereunder shall be required to be
satisfied in Dollars. The obligation of the Borrower in respect of any sum due
from it to any Credit Party hereunder will, notwithstanding any judgment in a
currency other than Dollars, be discharged only to the extent the recipient
thereof may in accordance with normal banking procedures purchase Dollars (after
subtracting all expenses incurred in converting such currency to Dollars) with
such other currency on the Business Day immediately following such receipt; if
the Dollars so purchased are less than the sum originally due to the recipient
in Dollars, the Borrower agrees, as a separate obligation and notwithstanding
any judgment, to indemnify the recipient against such loss, and, if the Dollars
so purchased exceed the sum originally due to the recipient in Dollars, the
recipient agrees to remit to the Borrower such excess (after subtracting all
expenses incurred in converting such currency to Dollars).
               (c) The agreements in this Section 8.19 shall survive payment of
any such judgment.
     SECTION 8.20. USA PATRIOT Act. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower and each Related Entity, which
information includes the name and address of the Borrower and each Related
Entity and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower and each Related Entity in
accordance with the Patriot Act. The Borrower will, and will cause each of its
Subsidiaries to, provide, to the extent commercially reasonable or required by
requirements of law, such information and take such actions as are reasonably
requested by the Administrative Agent or any Lender to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.
[signature pages follow]

60



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  FLUOR CORPORATION,         as the Borrower    
 
           
 
  By:   /s/ Joanna M. Oliva    
 
           
 
      J.M. Oliva    
 
      Vice President and Treasurer    
 
                Address:    
 
                6700 Las Colinas Boulevard
Irving, Texas 75039
Attention: Vice President and Treasurer
Telecopier: (469) 398-7285
Electronic Mail: Joanna.Oliva@fluor.com
Website Address: www.fluor.com    

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS, as Administrative Agent, an         Issuing
Lender, and as a Lender    
 
           
 
  By:   /s/ Pierre-Nicholas Rogers    
 
           
 
      Name: Pierre-Nicholas Rogers    
 
      Title: Managing Director    
 
           
 
  By:   /s/ Jamie Dillon    
 
           
 
      Name: Jamie Dillon    
 
      Title: Managing Director    

         
 
  Lending Office:    
 
       
 
  BNP Paribas    
 
  919 Third Avenue    
 
  3rd Floor    
 
  New York, New York 10022    
 
       
 
  Addresses for Notices to BNPP as
Administrative Agent:    
 
       
 
  BNP Paribas    
 
  One Front Street, 23rd Floor    
 
  San Francisco, California 94111    
 
       
 
  Attention: Nicholas Rogers    
 
  Telecopier: (415) 291-0563    
 
  Electronic Mail:    
 
  nicholas.rogers@americas.bnpparibas.com    
 
       
 
  Attention: Jamie Dillon    
 
  Telecopier: (415) 291-0563    
 
  Electronic Mail:    
 
  jamie.dillon@americas.bnpparibas.com    
 
       
 
  Attention: Joseph Mack    
 
  Telecopier: (415) 291-0563    
 
  Electronic Mail:    
 
  joseph.mack@americas.bnpparibas.com    
 
       
 
  With copies to:    
 
       
 
  BNP Paribas    
 
  787 Seventh Avenue    
 
  New York, New York 10019    
 
  Attention: Terri Knuth    
 
  Telecopier: (212) 841-2275    

 



--------------------------------------------------------------------------------



 



         
 
  Electronic Mail:
terri.knuth@americas.bnpparibas.com    
 
       
 
  BNP Paribas    
 
  919 Third Avenue    
 
  New York, New York 10022    
 
       
 
  Attention: Bindu Menon    
 
  Telecopier: (212) 471-2682    
 
  Electronic Mail:    
 
  bindu.menon@americas.bnpparibas.com    
 
       
 
  Attention: Thomas Kunz    
 
  Telecopier: (212) 471-6695    
 
  Electronic Mail:    
 
  thomas.kunz@americas.bnpparibas.com    
 
       
 
  Addresses for Notices to BNPP as an Issuing    
 
  Lender and for Other Notices relating to Letters    
 
  of Credit and Bankers Acceptances:    
 
       
 
  BNP Paribas    
 
  One Front Street, 23rd Floor    
 
  San Francisco, California 94111    
 
       
 
  Attention: Nicholas Rogers    
 
  Telecopier: (415) 291-0563    
 
  Electronic Mail:    
 
  nicholas.rogers@americas.bnpparibas.com    
 
       
 
  Attention: Jamie Dillon    
 
  Telecopier: (415) 291-0563    
 
  Electronic Mail:    
 
  jamie.dillon@americas.bnpparibas.com    
 
       
 
  Attention: Joseph Mack    
 
  Telecopier: (415) 291-0563    
 
  Electronic Mail:    
 
  joseph.mack@americas.bnpparibas.com    
 
       
 
  Attention: Deborah Scholl    
 
  Telecopier: (415) 291-0563    
 
  Electronic Mail:    
 
  deborah.scholl@americas.bnpparibas.com    
 
       
 
  With copies to:    

 



--------------------------------------------------------------------------------



 



         
 
  BNP Paribas    
 
  919 Third Avenue    
 
  New York, New York 10022    
 
       
 
  Attention: Johnnie Etheridge    
 
  Telecopier: (212) 471-6996    
 
  Electronic Mail:    
 
  johnnie.etheridge@americas.bnpparibas.com    
 
       
 
  Attention: Maritza Leung    
 
  Telecopier: (212) 471-6996    
 
  Electronic Mail:    
 
  maritza.leung@americas.bnpparibas.com    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,
as a Co-Documentation Agent, an Issuing
Lender and as a Lender    
 
           
 
  By:   /s/ Robert W. Troutman    
 
           
 
  Name:   Robert W. Troutman    
 
  Title:   Managing Director    
 
           
 
  Lending   Office: Bank of America, N.A.    
 
                Address for Notices:    
 
                Bank of America, N.A.         2001 Clayton Road
Concord, California 94520-2405
Attention: Cristina F. Obcena
Telecopier: (888) 969-9246
Electronic Mail:
tina.obcena@bankofamerica.com    

 



--------------------------------------------------------------------------------



 



                  CITICORP USA, INC.,
as Syndication Agent, an Issuing Lender and as
a Lender    
 
           
 
  By:   /s/ Stephanie Bontemps    
 
           
 
  Name:   Stephanie Bontemps    
 
  Title:   Managing Director and Vice President    
 
                Lending Office:    
 
                399 Park Avenue, 16th Floor
New York, NY 10043    
 
                Address for Notices:    
 
                Two Penns Way, Suite 110
New Castle, DE 19720
Attention: Askia Abdul-Quadir
Telecopier: (212) 894-6084
Electronic Mail:
askia.ml.abdulquadir@citigroup.com    

 



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as a Co-Documentation Agent, an Issuing
Lender and as a Lender    
 
           
 
  By:   /s/ Tsuneto Kodama    
 
           
 
  Name:   Tsuneto Kodama    
 
  Title:   General Manager    
 
                Lending Office: Seattle Branch    
 
                Address for Notices:    
 
                900 Fourth Avenue, Suite 4000
Seattle, WA 98164-1068
Attention: Kosuke Takahashi
Telecopier: (206) 382-6067
Electronic Mail: ktakahashi@us.mufg.jp    

 



--------------------------------------------------------------------------------



 



                  UBS Loan Finance LLC,
as a Lender    
 
           
 
  By:   /s/ Richard L. Tavrow    
 
           
 
  Name:   Richard L. Tavrow    
 
  Title:   Director, Banking Products Services, US    
 
           
 
  By:   /s/ Irja R. Otsa    
 
           
 
  Name:   Irja R. Otsa    
 
  Title:   Associate Director, Banking Products
Services, US    
 
                Lending Office: UBS Loan Finance LLC
677 Washington Boulevard
Stamford, CT 06901    
 
                Address for Notices:    
 
                UBS LOAN FINANCE LLC         677 Washington Boulevard
Stamford, CT 06901
Attention: Mr. Safraz Hassan
Telecopier: (203) 719-3888
Electronic Mail: safraz.hassan@ubs.com    

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A.,
as a Lender    
 
           
 
  By:   /s/ Paul Stimpfl    
 
           
 
  Name:   Paul Stimpfl    
 
  Title:   Senior Vice President    
 
                Lending Office:    
 
                Address for Notices:    
 
                Wells Fargo Bank, N.A.
333 S. Grand Avenue, 12th Floor
Los Angeles, CA 90071
Attention: Paul Stimpfl
Telecopier: (213) 253-7305
Electronic Mail: stimpfpk@wellsfargo.com    

 



--------------------------------------------------------------------------------



 



                  Calyon New York Branch,
as a Lender    
 
           
 
  By:   /s/ David P. Cagle    
 
           
 
  Name:   David P. Cagle    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Brian B. Myers    
 
           
 
  Name:   Brian B. Myers    
 
  Title:   Managing Director    
 
                Lending Office: Calyon New York Branch    
 
                Address for Notices:    
 
                1301 Avenue of the Americas
New York, New York 10019
Attention: George Lewis
Telecopier: (917) 849-5439
Electronic Mail: George.Lewis@us.calyon.com    

 



--------------------------------------------------------------------------------



 



                  ING CAPITAL LLC,
as a Lender    
 
           
 
  By:   /s/ Gil R. Kirkpatrick    
 
           
 
  Name:   Gil R. Kirkpatrick    
 
  Title:   Director    
 
                Lending Office:    
 
                Address for Notices:    
 
                1325 Avenue of the Americas
New York, NY 10019
Attention: Loan Administration
Telecopier: (646) 424-8253
Electronic Mail:    

 



--------------------------------------------------------------------------------



 



                  US BANK NATIONAL ASSOCIATION,
as a Lender    
 
           
 
  By:   /s/ Jacob Payne    
 
           
 
  Name:   Jacob Payne    
 
  Title:   Vice President    
 
                Lending Office:    
 
                Address for Notices:    
 
                918 17th Street, 5th Floor
Denver, CO 80202
Attention: Jacob Payne
Telecopier: (303) 585-4279
Electronic Mail: Jacob.Payne@usbank.com    

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC,
as a Lender    
 
           
 
  By:   /s/ Nicholas Bell    
 
           
 
  Name:   Nicholas Bell    
 
  Title:   Director    
 
                Lending Office:    
 
                Address for Notices:    
 
                200 Park Avenue
New York, NY 10166
Attention: Nicholas Bell
Telecopier: (212) 412-7600
Electronic Mail: Nicholas.Bell@barcap.com    

 



--------------------------------------------------------------------------------



 



                  THE NORTHERN TRUST COMPANY,
as a Lender    
 
           
 
  By:   /s/ Michael Kingsley    
 
           
 
  Name:   Michael Kingsley    
 
  Title:   Vice President    
 
                Lending Office:    
 
                Address for Notices:    
 
                50 S. LaSalle Street, L-8
Chicago, IL 60603
Attention: Cliff Hoppe
Telecopier: (312) 444-4906
Electronic Mail: CH86@NTRS.com
   

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK,
as a Lender    
 
           
 
  By:   /s/ Daniel S. Komitor    
 
           
 
  Name:   Daniel S. Komitor    
 
  Title:   Director    
 
                Lending Office:    
 
                Address for Notices:    
 
                303 Peachtree Street, MC 1941
10th Floor
Atlanta, GA 30308
Attention: Lawanda Griffeth
Telecopier: (404) 588-4401
ElectronicMail: Lawanda.Griffeth@suntrust.com    

 



--------------------------------------------------------------------------------



 



                  Westpac Banking Corporation,         as a Lender    
 
           
 
  By:   /s/ Isaac Rankin    
 
                Name: Isaac Rankin         Title: Head of Relationship
Management, Americas    
 
                Lending Office:    
 
                Address for Notices:    
 
                575 Fifth Ave., 39th Floor         New York, NY 10017        
Attention: Isaac Rankin         Telecopier: (212) 551-2779         Electronic
Mail: irankin@westpac.com.au    

 



--------------------------------------------------------------------------------



 



                  Standard Chartered Bank,         as a Lender    
 
           
 
  By:   /s/ Robert Reddington    
 
                Name: Robert Reddington         Title: Associate Credit
Documentation         Manager    
 
                Lending Office: Standard Chartered Bank –         NY Branch    
 
                Address for Notices:    
 
                One Madison Avenue         New York, NY 10010-3603        
Attention: Vicky Faltine         Telecopier: (212) 667-0568         Electronic
Mail:         victoria.faltine@us.standardchartered.com    
 
                Standard Chartered Bank,         as a Lender    
 
           
 
  By:   /s/ Richard L. Van de Berghe, Jr.    
 
                Name: Richard L. Van de Berghe, Jr.         Title: Director    
 
                Lending Office: Standard Chartered Bank –         NY Branch    
 
                Address for Notices:    
 
                One Madison Avenue         New York, NY 10010-3603        
Attention: Vicky Faltine         Telecopier: (212) 667-0568         Electronic
Mail:         victoria.faltine@us.standardchartered.com    

 



--------------------------------------------------------------------------------



 



                  Riyad Bank, Houston Agency,         as a Lender    
 
           
 
  By:   /s/ William B. Shepard    
 
                Name: William B. Shepard         Title: General Manager    
 
           
 
  By:   /s/ Paul N. Travis    
 
                Name: Paul N. Travis         Title: Vice President & Head of
Corporate Finance    
 
                Lending Office:    
 
                Address for Notices:         700 Louisiana Street, Suite 4770  
      Houston, TX 77002         Attention: Harlene Sridharan         Telecopier:
(713) 331-2043         Electronic Mail:        
harlene.sridharan@riyadbank-americas.com    

 



--------------------------------------------------------------------------------



 



              Lloyds TSB Bank, plc,     as a Lender
 
       
 
  By:   /s/ Mario Del Duca
 
            Name: Mario Del Duca     Title: Assistant Vide President
 
           Global Corporate Banking
 
       
 
  By:   /s/ Deborah Carlson
 
            Name: Deborah Carlson     Title: VP & Manager –     Business
Development C.B.
 
            Lending Office: Lloyds TSB Bank, plc
 
            Address for Notices:
 
            1251 Avenue of the Americas,     39th Floor     New York, NY 10020
USA     Attention: Patricia Kilian     Telecopier: (212) 930-5098     Electronic
Mail: N/A

 



--------------------------------------------------------------------------------



 



                  Banco Bilbao Vizcaya Argentaria, S.A.,         as a Lender    
 
           
 
  By:   /s/ Jay Levit    
 
                Name: Jay Levit         Title: Vice President    
 
         Global Corporate Banking    
 
           
 
  By:   /s/ Anne-Maureen Sarfati    
 
                Name:Anne-Maureen Sarfati         Title:Vice President    
 
         Global Corporate Banking    
 
                Lending Office: New York Branch    
 
                Address for Notices:    
 
                1345 Avenue of the Americas, 45th Floor         New York, NY
10014         Attention: Lending Administration         Telecopier:
(212) 728-1500         Electronic Mail:        
lending.administration@bbvany.com    

 



--------------------------------------------------------------------------------



 



                  CIBC, Inc.,         as a Lender    
 
           
 
  By:   /s/ Dominic J. Sorresso    
 
                Name: Dominic J. Sorresso         Title: Executive Director    
 
                CIBC World Markets Corp.         Authorized Signatory    
 
                Address for Information notices:         300 Madison Avenue    
    New York, NY 10017         Attention: Charmaine McPherson         Telecopier
number: (212) 856-3761    
 
                Address for Administrative notices:         595 Bay Street      
  Toronto, Ontario – Canada         Attention: Humayun Butt         Telecopier
number: (416) 542-4558    

 



--------------------------------------------------------------------------------



 



                  The Bank of New York,         as a Lender    
 
           
 
  By:   /s/ Lisa Y. Brown    
 
                Name: Lisa Y. Brown         Title: Managing Director    
 
                Lending Office: U.S. Client Management Western Division    
 
                Address for Notices:    
 
                One Wall Street, 22nd Floor         New York, NY 10005        
Attention: Dawn Hertling         Telecopier: (212) 635-6399         Electronic
Mail: dhertling@bankofny.com    

 



--------------------------------------------------------------------------------



 



                  SANPAOLO IMI S.p.A.,         as a Lender    
 
           
 
  By:   /s/ Renato Carducci    
 
                Name: Renato Carducci         Title: General Manager    
 
           
 
  By:   /s/ Glen Binder    
 
                Name: Glen Binder         Title: Vice President    
 
                Lending Office:         Address for Notices:    
 
                245 Park Avenue, 35th Floor         New York, NY 10167        
Attention: Glen Binder         Telecopier: (212) 692-3178    

 



--------------------------------------------------------------------------------



 



                  BANCA DI ROMA – NEW YORK BRANCH,         as a Lender    
 
           
 
  By:   /s/ Guido Filippi    
 
                Name: Guido Filippi         Title: Assistant Treasurer    
 
           
 
  By:   /s/ Luca Balestra    
 
                Name: Luca Balestra         Title: Executive Vice President    
 
                Lending Office:    
 
                BANCA DI ROMA – NEW YORK BRANCH    
 
                Address for Notices:    
 
                BANCA DI ROMA         34 East 51st Street         New York, NY
10022         Attention: Luca Balestra         Telecopier: (212) 407-1740      
  Electronic Mail: luca.balestra@us.bdroma.com    

 



--------------------------------------------------------------------------------



 



                  Allied Irish Banks P.L.C.,         as a Lender    
 
           
 
  By:   /s/ Ian Campion    
 
                Name: Ian Campion         Title: Relationship Manager    
 
                Lending Office:         International Corporate Banking    
 
                Address for Notices:    
 
                AIB BankCentre         Ballsbridge         Dublin 4        
Ireland         Attention: Ian Campion         Telecopier: (353) 6682508        
Electronic Mail: ian.j.campion@aib.ie    

 



--------------------------------------------------------------------------------



 



LENDER ADDENDUM
     The undersigned Lender (i) agrees to all of the provisions of the Amended
and Restated Credit Agreement, dated as of September 7, 2006 (the “Credit
Agreement”), among Fluor Corporation (the “Borrower”), certain Lenders party
thereto, BNP Paribas, as Administrative Agent, Citicorp USA, Inc., as
Syndication Agent, and Bank of America, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd, as Co-Documentation Agents, and (ii) becomes a party thereto, as a
Lender, with obligations applicable to such Lender thereunder, including,
without limitation, the obligation to make extensions of credit to the Borrower
in an aggregate principal amount not to exceed the amount of its Commitment as
set forth opposite the undersigned Lender’s name in Schedule 1.01(a) to the
Credit Agreement, as such amount may be adjusted from time to time as provided
in the Credit Agreement. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

                  Fortis Bank S.A./N.V., Cayman Island Branch      
 
  By:   /s/ Catherine Gilbert    
 
                Name: Catherine Gilbert         Title: Vice President    
 
           
 
  By:   /s/ Gary O’Brien    
 
                Name: Gary O’Brien         Title: Asst. Mgr. Trade Services    
 
                Lending Office: Fortis Bank S.A./N.V., Cayman         Island
Branch    
 
                Address for Notices:    
 
                Two Embarcadero Center, Suite 1330         San Francisco, CA
94111         Attention: Justin March         Telecopier: (415) 283-3013        
Electronic Mail: Justin.march@us.fortis.com    

 



--------------------------------------------------------------------------------



 



LENDER ADDENDUM
     The undersigned Lender (i) agrees to all of the provisions of the Amended
and Restated Credit Agreement, dated as of September 7, 2006 (the “Credit
Agreement”), among Fluor Corporation (the “Borrower”), certain Lenders party
thereto, BNP Paribas, as Administrative Agent, Citicorp USA, Inc., as
Syndication Agent, and Bank of America, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd, as Co-Documentation Agents, and (ii) becomes a party thereto, as a
Lender, with obligations applicable to such Lender thereunder, including,
without limitation, the obligation to make extensions of credit to the Borrower
in an aggregate principal amount not to exceed the amount of its Commitment as
set forth opposite the undersigned Lender’s name in Schedule 1.01(a) to the
Credit Agreement, as such amount may be adjusted from time to time as provided
in the Credit Agreement. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

                  CREDIT SUISSE, Cayman Island Branch    
 
           
 
  By:   /s/ Sarah Wu    
 
                Name: Sarah Wu         Title: Director    
 
           
 
  By:   /s/ Laurence Lapeyre    
 
                Name: Laurence Lapeyre         Title: Associate    
 
                Lending Office: Credit Suisse, Cayman Island         Branch    
    Eleven Madison Avenue         New York, NY 10010-3629    
 
                Address for Notices:    
 
                Credit Suisse, Cayman Islands Branch         One Madison Avenue
        New York, NY 10010-3629         Attention: Ed Markowski        
Telecopier: (212) 538-6851         Electronic Mail:        
Edward.markowski@credit-suisse.com    

 



--------------------------------------------------------------------------------



 



LENDER ADDENDUM
     The undersigned Lender (i) agrees to all of the provisions of the Amended
and Restated Credit Agreement, dated as of September 7, 2006 (the “Credit
Agreement”), among Fluor Corporation (the “Borrower”), certain Lenders party
thereto, BNP Paribas, as Administrative Agent, Citicorp USA, Inc., as
Syndication Agent, and Bank of America, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd, as Co-Documentation Agents, and (ii) becomes a party thereto, as a
Lender, with obligations applicable to such Lender thereunder, including,
without limitation, the obligation to make extensions of credit to the Borrower
in an aggregate principal amount not to exceed the amount of its Commitment as
set forth opposite the undersigned Lender’s name in Schedule 1.01(a) to the
Credit Agreement, as such amount may be adjusted from time to time as provided
in the Credit Agreement. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

              The Bank of Nova Scotia
 
       
 
  By:   /s/ Chris Osborn
 
            Name: Chris Osborn     Title: Managing Director
 
            Lending Office:
 
            Address for Notices:
 
            580 California St., Suite 2100     San Francisco, CA 94104    
Attention: Maarten Van Otterloo     Telecopier: (415) 986-1100     Electronic
Mail:     maarty_van_otterloo@scotiacapital.com

 



--------------------------------------------------------------------------------



 



LENDER ADDENDUM
     The undersigned Lender (i) agrees to all of the provisions of the Amended
and Restated Credit Agreement, dated as of September 7, 2006 (the “Credit
Agreement”), among Fluor Corporation (the “Borrower”), certain Lenders party
thereto, BNP Paribas, as Administrative Agent, Citicorp USA, Inc., as
Syndication Agent, and Bank of America, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd, as Co-Documentation Agents, and (ii) becomes a party thereto, as a
Lender, with obligations applicable to such Lender thereunder, including,
without limitation, the obligation to make extensions of credit to the Borrower
in an aggregate principal amount not to exceed the amount of its Commitment as
set forth opposite the undersigned Lender’s name in Schedule 1.01(a) to the
Credit Agreement, as such amount may be adjusted from time to time as provided
in the Credit Agreement. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

                  HSBC Bank USA, National Association    
 
           
 
  By:   /s/ Eduardo Abello    
 
                Name: Eduardo Abello, Officer #14811         Title: Vice
President    
 
                Lending Office: HSBC Bank USA, National         Association    
 
                Address for Notices:    
 
                One HSBC Center, 26th Floor         Buffalo, New York 14203    
    Attention: Donna Riley         Telecopier: (716) 841-0269         Electronic
Mail: donna.l.riley@us.hsbc.com    

 



--------------------------------------------------------------------------------



 



LENDER ADDENDUM
     The undersigned Lender (i) agrees to all of the provisions of the Amended
and Restated Credit Agreement, dated as of September 7, 2006 (the “Credit
Agreement”), among Fluor Corporation (the “Borrower”), certain Lenders party
thereto, BNP Paribas, as Administrative Agent, Citicorp USA, Inc., as
Syndication Agent, and Bank of America, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd, as Co-Documentation Agents, and (ii) becomes a party thereto, as a
Lender, with obligations applicable to such Lender thereunder, including,
without limitation, the obligation to make extensions of credit to the Borrower
in an aggregate principal amount not to exceed the amount of its Commitment as
set forth opposite the undersigned Lender’s name in Schedule 1.01(a) to the
Credit Agreement, as such amount may be adjusted from time to time as provided
in the Credit Agreement. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

                  ARAB BANKING CORPORATION (B.S.C.)    
 
           
 
  By:   /s/ Robert J. Ivosevich    
 
                Name: Robert J. Ivosevich         Title: General Manager    
 
           
 
  By:   /s/ Rami El-Rifai    
 
                Name: Rami El-Rifai         Title: Vice President    
 
                Lending Office: New York    
 
                Address for Notices:    
 
                277 Park Avenue, 32nd Floor         New York, NY 10172-3299    
    Attention: Rami El-Rifai         Telecopier: (212) 583-0921        
Electronic Mail: rami.el-rifai@arabbanking.com    

 